Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

among

 

ARES CAPITAL CP FUNDING HOLDINGS LLC,

 

as the Purchaser

 

and

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

 

Dated as of January 22, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.1.

General

1

 

 

 

Section 1.2.

Specific Terms

2

 

 

 

Section 1.3.

Other Terms

5

 

 

 

Section 1.4.

Computation of Time Periods

5

 

 

 

Section 1.5.

Certain References

5

 

 

 

ARTICLE II.

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS AND OTHER PORTFOLIO ASSETS

6

 

 

 

Section 2.1.

Sale and Purchase of the Eligible Loan Assets and the Other Portfolio Assets

6

 

 

 

Section 2.2.

Purchase Price

9

 

 

 

Section 2.3.

Payment of Purchase Price

9

 

 

 

Section 2.4.

Nature of the Sales

9

 

 

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

11

 

 

 

Section 3.1.

Conditions Precedent to Effectiveness

11

 

 

 

Section 3.2.

Conditions Precedent to All Purchases

13

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

14

 

 

 

Section 4.1.

Representations and Warranties of the Seller

14

 

 

 

Section 4.2.

Representations and Warranties of the Seller Relating to the Agreement and the
Sale Portfolio

22

 

 

 

Section 4.3.

Representations and Warranties of the Purchaser

24

 

 

 

ARTICLE V.

COVENANTS OF THE SELLER

25

 

 

 

Section 5.1.

Protection of Title of the Purchaser

25

 

 

 

Section 5.2.

Affirmative Covenants of the Seller

28

 

 

 

Section 5.3.

Negative Covenants of the Seller

33

 

 

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

35

 

 

 

Section 6.1.

Repurchase of Loan Assets

35

 

 

 

Section 6.2.

Substitution of Loan Assets

35

 

 

 

Section 6.3.

Repurchase Limitations

37

 

 

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.1.

Rights of the Purchaser

37

 

 

 

Section 7.2.

Rights With Respect to Loan Asset Files

38

 

 

 

Section 7.3.

Notice to Trustee, Agent and Note Purchaser

38

 

 

 

ARTICLE VIII.

SELLER TERMINATION EVENTS

38

 

 

 

Section 8.1.

Seller Termination Events

38

 

 

 

Section 8.2.

Remedies

40

 

 

 

Section 8.3.

Survival of Certain Provisions

41

 

 

 

ARTICLE IX.

INDEMNIFICATION

41

 

 

 

Section 9.1.

Indemnification by the Seller

41

 

 

 

Section 9.2.

Assignment of Indemnities

44

 

 

 

ARTICLE X.

MISCELLANEOUS

45

 

 

 

Section 10.1.

Liability of the Seller

45

 

 

 

Section 10.2.

Limitation on Liability

45

 

 

 

Section 10.3.

Amendments; Limited Agency

45

 

 

 

Section 10.4.

Waivers; Cumulative Remedies

45

 

 

 

Section 10.5.

Notices

45

 

 

 

Section 10.6.

Merger and Integration

46

 

 

 

Section 10.7.

Severability of Provisions

47

 

 

 

Section 10.8.

GOVERNING LAW; JURY WAIVER

47

 

 

 

Section 10.9.

Consent to Jurisdiction; Service of Process

47

 

 

 

Section 10.10.

Costs, Expenses and Taxes

47

 

 

 

Section 10.11.

Counterparts

48

 

 

 

Section 10.12.

Bankruptcy Non-Petition and Limited Recourse; Claims

48

 

 

 

Section 10.13.

Binding Effect; Assignability

48

 

 

 

Section 10.14.

Waiver of Setoff

49

 

 

 

Section 10.15.

Headings and Exhibits

49

 

 

 

Section 10.16.

Rights of Inspection

49

 

 

 

Section 10.17.

Subordination

50

 

 

 

Section 10.18.

Breaches of Representations, Warranties and Covenants

50

 

 

 

Section 10.19.

Confidentiality

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.20.

Assignments of Loan Assets

50

 

 

 

Section 10.21.

Assignment of Original Purchase and Sale Agreement

51

 

SCHEDULES AND EXHIBITS

 

Schedule I

-

Sale Portfolio List

 

 

 

Exhibit A

-

Form of First Tier Loan Assignment

Exhibit B

-

Form of Officer’s Purchase Date Certificate

Exhibit C

-

Form of Power of Attorney for Seller

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated as of January 22,
2010, among ARES CAPITAL CORPORATION, a Maryland corporation, as the seller (the
“Seller”) and ARES CAPITAL CP FUNDING HOLDINGS LLC, a Delaware limited liability
company, as the purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller, as seller, and Ares Capital CP Funding LLC, as buyer, were
party to that certain Purchase and Sale Agreement, dated as of November 3, 2004
(as amended, restated, supplemented or modified to date, the “Original Purchase
and Sale Agreement”);

 

WHEREAS, pursuant to Section 10.21 herein, Ares Capital CP Funding LLC  assigns
all of its right, title and interest in the Original Purchase and Sale Agreement
to Ares Capital CP Funding Holdings LLC, as the Purchaser hereunder, and the
parties agree that Ares Capital CP Funding LLC shall no longer be party to this
agreement;

 

WHEREAS, the parties hereto hereby amend and restate the Original Purchase and
Sale Agreement;

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loan Assets and Portfolio
Assets (in each case, as hereinafter defined) related thereto on the terms set
forth herein;

 

WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets Purchased
hereunder may be transferred by the Purchaser to the Borrower pursuant to the
terms and conditions of the Second Tier Purchase and Sale Agreement and Pledged
by the Borrower pursuant to the Amended and Restated Sale and Servicing
Agreement (as defined herein) and the related Transaction Documents, to the
Trustee, for the benefit of the Secured Parties; and

 

WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio shall
also be for the benefit of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.            General.  The specific terms defined in this
Article include the plural as well as the singular.  Words herein importing a
gender include the other gender. References

 

--------------------------------------------------------------------------------


 

herein to “writing” include printing, typing, lithography and other means of
reproducing words in visible form.  References to agreements and other
contractual instruments include all subsequent amendments thereto or changes
therein entered into in accordance with their respective terms and not
prohibited by this Agreement or the Amended and Restated Sale and Servicing
Agreement (as hereinafter defined).  References herein to Persons include their
successors and assigns permitted hereunder or under the Amended and Restated
Sale and Servicing Agreement.  The terms “include” or “including” mean “include
without limitation” or “including without limitation”.  The words “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision, and Article, Section, Schedule and Exhibit references, unless
otherwise specified, refer to Articles and Sections of and Schedules and
Exhibits to this Agreement.  Capitalized terms used herein but not defined
herein shall have the respective meanings assigned to such terms in the Amended
and Restated Sale and Servicing Agreement, provided that, if, within such
definition in the Amended and Restated Sale and Servicing Agreement a further
term is used which is defined herein, then such further term shall have the
meaning given to such further term herein.

 

Section 1.2.            Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Amended and Restated Purchase and Sale Agreement, as the
same may be amended, restated, waived, supplemented and/or otherwise modified
from time to time hereafter.

 

“Amended and Restated Sale and Servicing Agreement” means that certain Amended
and Restated Sale and Servicing Agreement, amended and restated as of the
Restatement Date, by and among Ares Capital CP Funding LLC, as the Borrower, the
Seller, as the Servicer and the Transferor, Wachovia Bank, National Association,
as the Note Purchaser, Wells Fargo Securities, LLC, as the Agent, U.S. Bank
National Association, as the Trustee, the Bank and the Collateral Custodian, as
such may be amended, restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

“Early Termination” has the meaning specified in Section 8.1.

 

“Facility Financing Statements” has the meaning specified in Section 3.1(iv).

 

“First Tier Loan Assignment” means (i) with respect to the Loan Assets
transferred pursuant to the Original Purchase and Sale Agreement, each “Loan
Assignment” pertaining thereto, as such term is defined in the Original
Agreement and (ii) with respect to the Loan Assets transferred to the Purchaser
on or after the Restatement Date, a First Tier Loan Assignment executed by the
Seller, substantially in the form of Exhibit A attached hereto.

 

“Indemnified Amounts” has the meaning specified in Section 9.1.

 

“Indemnified Party” has the meaning specified in Section 9.1.

 

“JPM Lien” means the lien on the membership interests of the Purchaser created
pursuant to the terms of that certain Senior Secured Revolving Credit Agreement
dated as of

 

2

--------------------------------------------------------------------------------


 

December 28, 2005 between the Seller, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as amended, modified, waived, supplemented or restated from
time to time.

 

“Loan Asset” means any loan listed on Schedule I hereto, which shall include any
loan transferred to Ares CP Funding LLC pursuant to the Original Purchase and
Sale Agreement, as the same may be amended, supplemented, restated or replaced
from time to time.

 

“Non-Consolidation/True Sale Opinion” has the meaning specified in
Section 4.1(kk).

 

“Original Loan Assets” means all Loan Assets transferred to the Borrower
pursuant to the Original Purchase and Sale Agreement.

 

“Original Portfolio” means all Original Loan Assets and all Portfolio Assets
related thereto.

 

“Portfolio Assets” means all Loan Assets owned by the Seller, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Seller in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)           all rights with respect to the Loan Assets to which the Seller is
entitled as lender under the applicable Loan Agreement;

 

(c)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(d)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(e)           all Insurance Policies with respect to any Loan Asset;

 

(f)            all Liens, guaranties, indemnities, warranties, letters of
credit, accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(g)           all records (including computer records) with respect to the
foregoing; and

 

(h)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Purchase” means a purchase by the Purchaser of an Eligible Loan Asset and the
related Portfolio Assets from the Seller pursuant to Article II.

 

“Purchase Date” means, (i) with respect to each Original Loan Asset, the
“Purchase Date” for such Loan Asset under the Original Purchase and Sale
Agreement and (ii) with respect to any Loan Asset transferred to the Purchaser
on or after the Restatement Date, the meaning specified in Section 2.1(b).

 

“Purchase Price” means, (i) with respect to each Original Loan Asset, the
“Purchase Price” for such Loan Asset under the Original Purchase and Sale
Agreement and (ii) with respect to any Loan Asset transferred to the Purchaser
on or after the Restatement Date, the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Purchaser Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Purchaser now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Purchaser; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Purchaser now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Purchaser now or hereafter
outstanding, and (iv) any payment of management fees by the Purchaser (except
for reasonable management fees to the Transferor or its Affiliates in
reimbursement of actual management services performed).

 

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan Asset to be repurchased
pursuant to Article VI hereof, an amount equal to the Purchase Price less all
Principal Collections received in respect of such Loan Asset from the Purchase
Date to the date of repurchase hereunder.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (i) through (iii) and all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

4

--------------------------------------------------------------------------------


 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections, but excluding any related Attached
Equity;

 

(ii)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (i); and

 

(iii)          all income and Proceeds of the foregoing.

 

“Schedule I” means the schedule of all Original Loan Assets and the Sale
Portfolio that is Sold by the Seller to the Purchaser on a Purchase Date, as
supplemented on any subsequent Purchase Date by the “Schedule I” attached to the
applicable First Tier Loan Assignment, and incorporated herein by reference, as
such schedule may be supplemented and amended from time to time pursuant to the
terms hereof, which schedule shall, together with all supplements and amendments
thereto, be included in and made part of the Loan Asset Schedule attached to the
Amended and Restated Sale and Servicing Agreement.

 

“SEC” has the meaning specified in Section 5.2(o)(i).

 

 “Seller Purchase Event” means the occurrence of a breach of the Seller’s
representations and warranties under Section 4.2.

 

“Seller Termination Event” has the meaning specified in Section 8.1(a).

 

“Substitute Eligible Loan Asset” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan Asset, the
related Underlying Collateral (if any) and/or any other related Portfolio Assets
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).

 

Section 1.3.            Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4.            Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Section 1.5.            Certain References.  All references to the Outstanding
Balance of a Loan Asset as of a Purchase Date shall refer to the close of
business on such day.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II.

 

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS
AND OTHER PORTFOLIO ASSETS

 

Section 2.1.            Sale and Purchase of the Eligible Loan Assets and the
Other Portfolio Assets.  On or after the Restatement Date:

 

(a)           Subject to the terms and conditions of this Agreement, on and
after the Restatement Date, the Seller hereby agrees to (i) sell, transfer and
otherwise convey (collectively, “Sell” and any such sale, transfer and/or other
conveyance, a “Sale”), from time to time, to the Purchaser, without recourse
(except to the extent specifically provided herein), and the Purchaser hereby
agrees to purchase, all right, title and interest of the Seller (whether now
owned or hereafter acquired or arising, and wherever located) in and to certain
Sale Portfolio designated by the Seller and (ii) transfer, or cause the deposit
into, the Collection Account of all Available Collections received by the Seller
on account of any Sale Portfolio hereunder on and after the Purchase Date with
respect to such Sale Portfolio, in each case, within two Business Days of the
receipt thereof.  The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

 

(b)           The Seller shall on or prior to any Business Day prior to a Seller
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed First Tier Loan Assignment identifying the Sale Portfolio to be Sold
by the Seller to the Purchaser on such Purchase Date.  From and after such
Purchase Date, the Sale Portfolio listed on Schedule I to the related First Tier
Loan Assignment shall be deemed to be listed on Schedule I hereto and constitute
part of the  Sale Portfolio hereunder.

 

(c)           On or before any Purchase Date with respect to the Sale Portfolio
to be acquired by the Purchaser on such date, the Seller shall provide the
Purchaser with an Officer’s Certificate, in the form of Exhibit B hereto, signed
by a duly authorized Responsible Officer certifying, as of such Purchase Date,
to each of the items in Section 4.2.

 

(d)           On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.

 

(e)           Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.

 

(f)            Neither the Purchaser nor any assignee of the Purchaser
(including the Borrower and the Secured Parties) shall have any obligation or
liability to any Obligor or client

 

6

--------------------------------------------------------------------------------


 

of the Seller (including any obligation to perform any obligation of the Seller,
including with respect to any other related agreements) in respect of the Sale
Portfolio (other than with respect to funding obligations to Obligors pursuant
to the terms of the applicable Loan Agreement for Revolving Loan Assets and
Delayed Draw Loan Assets, as applicable). No such obligation or liability is
intended to be assumed by the Purchaser or any assignee of the Purchaser
(including the Borrower and the Secured Parties) and any such assumption is
expressly disclaimed. Without limiting the generality of the foregoing, the Sale
of the Sale Portfolio by the Seller to the Purchaser pursuant to this Agreement
does not constitute and is not intended to result in a creation or assumption by
the Purchaser or any assignee of the Purchaser (including the Borrower and the
Secured Parties), of any obligation of the Seller, as lead agent, collateral
agent or paying agent under any Agented Note.

 

(g)           In connection with each Purchase of Sale Portfolio hereunder, the
Seller shall cause to be delivered to the Collateral Custodian (with a copy to
the Agent), no later than 2:00 p.m. one Business Day prior to the related
Purchase Date, a faxed or e-mailed copy of the duly executed original promissory
notes of the Loan Assets (and, in the case of any Noteless Loan Asset, a fully
executed assignment agreement) and if any Loan Assets are closed in escrow, a
certificate (in the form of Exhibit K to the Amended and Restated Sale and
Servicing Agreement) from the closing attorneys of such Loan Assets certifying
the possession of the Required Loan Documents; provided that, notwithstanding
the foregoing, the Seller shall cause the Loan Asset Checklist and the Required
Loan Documents to be in the possession of the Collateral Custodian within five
Business Days after the related Purchase Date.

 

(h)           In accordance with the Amended and Restated Sale and Servicing
Agreement, certain documents relating to Sale Portfolio shall be delivered to
and held in trust by the Collateral Custodian for the benefit of the Purchaser
and its assignees, and the Purchaser hereby instructs the Seller to cause such
documents to be delivered to the Collateral Custodian.  Such delivery to the
Collateral Custodian of such documents and the possession thereof by the
Collateral Custodian is at the will of the Purchaser and its assignees and in a
custodial capacity for their benefit only.

 

(i)            The Seller shall provide all information, and any other
reasonable assistance, to the Servicer, the Collateral Custodian and the Trustee
necessary for the Servicer, the Collateral Custodian and the Trustee, as
applicable, to conduct the management, administration and collection of the Sale
Portfolio Purchased hereunder in accordance with the terms of the Amended and
Restated Sale and Servicing Agreement.

 

(j)            In connection with each Purchase of Sale Portfolio hereunder, the
Seller hereby grants to each of the Purchaser and its assigns, the Agent, the
Note Purchaser, the Trustee, the Collateral Custodian and the Servicer an
irrevocable, non—exclusive license to use, without royalty or payment of any
kind, all software used by the Seller to account for the Sale Portfolio, to the
extent necessary to administer the Sale Portfolio, whether such software is
owned by the Seller or is owned by others and used by the Seller under license
agreements with respect thereto; provided that, should the consent of any
licensor of such software be required for the grant of the license described
herein to be effective or for the Purchaser to assign such licenses to the
Servicer or any successor, the Seller hereby agrees that upon the request of the
Purchaser or its assignees, the Agent, the Note Purchaser, the Collateral
Custodian or the

 

7

--------------------------------------------------------------------------------


 

Trustee, the Seller shall use its best efforts to obtain the consent of such
third—party licensor.  The license granted hereby shall be irrevocable until the
Collection Date and shall terminate on the date this Agreement terminates in
accordance with its terms.  The Seller (i) shall take such action reasonably
requested by the Purchaser or the Agent, from time to time hereafter, that may
be necessary or appropriate to ensure that the Purchaser and its assigns under
the Second Tier Purchase and Sale Agreement and the Amended and Restated Sale
and Servicing Agreement have an enforceable ownership or security interest, as
applicable, in the Sale Portfolio Purchased by the Purchaser as contemplated by
this Agreement, and (ii) shall use its commercially reasonable efforts to ensure
that each of the Purchaser (and its assignees), the Agent, the Note Purchaser,
the Trustee, the Collateral Custodian and the Servicer (or any successor) has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Sale Portfolio and/or to recreate
the related Loan Asset Files.

 

(k)           In connection with the Purchase by the Purchaser of Sale Portfolio
as contemplated by this Agreement, the Seller further agrees that it shall, at
its own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.

 

(l)            The Seller further agrees to deliver to the Purchaser on or
before each Purchase Date a computer file containing a true, complete and
correct list of all Loan Assets to be Sold hereunder on such Purchase Date,
identified by Obligor’s name and Outstanding Balance as of the related Cut—Off
Date.  Such file or list shall be marked as Schedule I to the applicable First
Tier Loan Assignment and shall be delivered to the Purchaser as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

 

(m)          The Seller shall, at all times, continue to fulfill its obligations
under, and in strict conformance with the terms of all Loan Agreements (other
than with respect to funding obligations to Obligors in connection with
Revolving Loan Assets and Delayed Draw Loan Assets, as applicable) related to
any Sale Portfolio purchased hereunder, including without limitation any
obligations pertaining to any Retained Interest.

 

(n)           The Seller and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 4.1 and
4.2 hereof and of the Purchaser in Section 4.3 hereof, and the covenants of the
Seller in Article V hereof, will run to and be for the benefit of the Purchaser,
the Borrower and the Trustee (on behalf of the Secured Parties), and the
Purchaser, the Borrower or the Trustee (on behalf of the Secured Parties) may
enforce directly (without joinder of the Purchaser when enforcing against the
Seller), the obligations of the Seller or the Purchaser, as applicable, with
respect to breaches of such representations, warranties and covenants as set
forth in the Second Tier Purchase and Sale Agreement or in this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 2.2.            Purchase Price.

 

The purchase price for each item of Sale Portfolio Sold to the Purchaser
hereunder (the “Purchase Price”) shall be in a dollar amount equal to the fair
market value of such Loan Asset as determined from time to time by the Seller
and the Purchaser. Each of the Purchaser and the Seller hereby agree that the
fair market value of each Loan Asset Sold hereunder as of the related Purchase
Date shall not be less than the Advance Date Assigned Value thereof on the
related Purchase Date multiplied by the principal balance of such Loan Asset
(exclusive of Accreted Interest).

 

Section 2.3.            Payment of Purchase Price.

 

(a)           The Purchase Price for any Sale Portfolio Sold by the Seller to
the Purchaser on any Purchase Date shall be paid in a combination of: 
(i) immediately available funds; and (ii) if the Purchaser does not have
sufficient funds to pay the full amount of the Purchase Price (after taking into
account the proceeds the Purchaser expects to receive pursuant to the Second
Tier Purchase and Sale Agreement), by means of a capital contribution by the
Seller to the Purchaser.

 

(b)           The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.

 

(c)           In connection with each delivery of a First Tier Loan Assignment,
the Seller hereunder shall be deemed to have certified, with respect to the Sale
Portfolio to be Sold by it on such day, that its representations and warranties
contained in Sections 4.1 and 4.2 are true and correct in all material respects
on and as of such day, with the same effect as though made on and as of such day
(other than any representation or warranty that is made as of a specific date),
that no Event of Default has occurred or would result therefrom and no Unmatured
Event of Default exists or would result therefrom.

 

(d)           Upon the payment of the Purchase Price for any Purchase, title to
the Sale Portfolio included in such Purchase shall vest in the Purchaser,
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the
Purchaser shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Seller in fact to satisfy any such condition
precedent, covenant or agreement.

 

Section 2.4.            Nature of the Sales.

 

(a)           It is the express intent of the parties hereto that the Sale of
the Sale Portfolio by the Seller to the Purchaser hereunder and the transfer of
the Original Loan Assets and Portfolio Assets related thereto from the Seller to
the Borrower pursuant to the Original Purchase and Sale Agreement be, and be
treated for all purposes (other than tax and accounting purposes) as an absolute
sale by the Seller (free and clear of any Lien, security interest, charge or
encumbrance other than Permitted Liens) of such Sale Portfolio. It is, further,
not the intention of the parties that such Sale be deemed a pledge of the Sale
Portfolio by the Seller to

 

9

--------------------------------------------------------------------------------


 

the Purchaser (or the Borrower under the Original Purchase and Sale Agreement)
to secure a debt or other obligation of the Seller.  However, in the event that,
notwithstanding the intent of the parties, the Sale Portfolio is held to
continue to be property of the Seller, then the parties hereto agree that: 
(i) this Agreement shall also be deemed to be a “security agreement” within the
meaning of Article 9 of the UCC; (ii) the transfer of the Sale Portfolio (other
than the Original Portfolio) provided for in this Agreement shall be deemed to
be a grant by the Seller to the Purchaser of a first priority security interest
(subject only to Permitted Liens) in all of the Seller’s right, title and
interest in and to the Sale Portfolio and all amounts payable to the holders of
the Sale Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Controlled Accounts, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of the Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii)  the transfer of the Original
Portfolio provided for in Original Purchase and Sale Agreement shall be deemed
to be a grant by the Seller to the Borrower of a first priority security
interest (subject only to Permitted Liens) in all of the Seller’s right, title
and interest in and to the Original Portfolio and all amounts payable to the
holders of the Original Portfolio in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including, without limitation,
all amounts from time to time held or invested in the Controlled Accounts,
whether in the form of cash, instruments, securities or other property, to
secure the prompt and complete payment of a loan deemed to have been made in an
amount equal to the aggregate Purchase Price of the Original Portfolio together
with all of the other obligations of the Seller under the Original Purchase and
Sale Agreement; (iv) the possession by the Purchaser or the Borrower (or the
Collateral Custodian on behalf of the Trustee, for the benefit of the Secured
Parties) of Sale Portfolio and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be, subject to
clause (v), for purposes of perfecting the security interest pursuant to the
UCC; and (v) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Purchaser or the Borrower for the purpose of perfecting such security interest
under Applicable Law.  The parties further agree in such event that any
assignment of the interest of the Purchaser pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement.  The Purchaser shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.

 

(b)           It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement or
transferred by the Seller to the Borrower pursuant to the Original Purchase and
Sale Agreement shall constitute assets owned by the Purchaser (or the Borrower,
as applicable) and shall not be part of the Seller’s estate in

 

10

--------------------------------------------------------------------------------


 

the event of the filing of a bankruptcy petition by or against the Seller under
any bankruptcy or similar law.

 

(c)           If any such Sale of the Sale Portfolio is deemed to be a pledge to
secure a debt or other obligation of the Seller, the Purchaser may, to secure
the Purchaser’s own borrowing under the Second Tier Purchase and Sale Agreement
(to the extent that the transfer of the Sale Portfolio thereunder is deemed to
be a pledge to secure a debt or other obligation of the Purchaser), repledge and
reassign (i) all or a portion of the Sale Portfolio pledged to the Purchaser by
the Seller and with respect to which the Purchaser has not released its security
interest at the time of such pledge and assignment, and (ii) all proceeds
thereof.  Such repledge and reassignment may be made by the Purchaser with or
without a repledge and reassignment by the Purchaser of its rights under any
agreement with the Seller, and without further notice to or acknowledgment from
the Seller.

 

(d)           The Purchaser agrees to treat, and shall cause the Seller to
treat, for all purposes (other than tax and accounting purposes), the
transactions effected by this Agreement as sales of assets to the Purchaser (or
the Borrower, as applicable). The Seller agrees to reflect in the Seller’s
financial records and to include a note in the publicly filed annual and
quarterly financial statements of Ares Capital Corporation indicating that:
(i) assets related to transactions (including transactions pursuant to the
Transaction Documents) that do not meet SFAS 140 requirements for accounting
sale treatment are reflected in the consolidated balance sheet of Ares Capital
Corporation as finance receivables pledged and non-recourse, secured borrowings
and (ii) those assets are owned by a special purpose entity that is consolidated
in the financial statements of Ares Capital Corporation, and the creditors of
that special purpose entity have received ownership and/or security interests in
such assets and such assets are not intended to be available to the creditors of
sellers (or any affiliate of the sellers) of such assets to that special purpose
entity.

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.            Conditions Precedent to Effectiveness.  This Agreement
shall be effective upon the satisfaction of the conditions precedent that the
Purchaser shall have received on or before the Restatement Date, in form and
substance satisfactory to the Purchaser, all of the following:

 

(i)            a copy of this Agreement duly executed by each of the parties
hereto;

 

(ii)           a certificate of the Secretary or Assistant Secretary of the
Seller, dated the Restatement Date, certifying (A) the names and true signatures
of the incumbent officers of the Seller authorized to sign on behalf of the
Seller this Agreement, the First Tier Loan Assignments and all other documents
to be executed by the Seller hereunder or in connection herewith (on which
certificate the Purchaser and its assignees may conclusively rely until such
time as the Purchaser and such assignees shall receive from the Seller, a
revised certificate meeting the requirements of this Section 3.1(ii)), (B) 

 

11

--------------------------------------------------------------------------------


 

that the copy of the articles of incorporation of the Seller is a complete and
correct copy and that such articles of incorporation have not been amended,
modified or supplemented and are in full force and effect, (C) that the copy of
the by-laws of the Seller are a complete and correct copy, and that such by-laws
have not been amended, modified or supplemented and are in full force and
effect, and (D) the resolutions of the board of directors of the Seller
approving and authorizing the execution, delivery and performance by the Seller
of this Agreement, the First Tier Loan Assignments and all other documents to be
executed by the Seller hereunder or in connection herewith;

 

(iii)          a good standing certificate, dated as of a recent date for the
Seller, issued by the Secretary of State of the Seller’s State of formation or
incorporation, as applicable;

 

(iv)          filed, original copies of proper financing statements or
amendments thereto (the “Facility Financing Statements”) describing the Sale
Portfolio, and naming the Seller as the “Debtor/Seller” and the Purchaser as
“Secured Party/Buyer”, or other similar instruments or documents, in form and
substance sufficient for filing under the UCC or any comparable law of any and
all jurisdictions as may be necessary to perfect the Purchaser’s ownership
interest in all Sale Portfolio;

 

(v)           copies of properly authorized termination statements or statements
of release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Sale Portfolio previously granted by the
Seller;

 

(vi)          copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Restatement
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the State of Maryland,
together with copies of such financing statements (none of which shall cover any
Sale Portfolio);

 

(vii)         all instruments in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Purchaser
and the Agent, and the Purchaser and the Agent shall have received from the
Seller copies of all documents (including, without limitation, records of
corporate proceedings, approvals and opinions) relevant to the transactions
herein contemplated as the Purchaser and the Agent may have reasonably
requested;

 

(viii)        any necessary third party consents to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;

 

(ix)           the Seller shall have paid all fees required to be paid by it on
the Restatement Date; and

 

12

--------------------------------------------------------------------------------


 

(x)            one or more favorable Opinions of Counsel from counsel to the
Seller with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.

 

Section 3.2.            Conditions Precedent to All Purchases.  Each Purchase to
take place on a Purchase Date on or after the Restatement Date hereunder shall
be subject to the further conditions precedent that:

 

(a)           The following statements shall be true:

 

(i)            The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all material respects, before and after giving effect to the Purchase to take
place on such Purchase Date and to the application of proceeds therefrom, as
though made on and as of such date (other than any representation and warranty
that is made as of a specific date);

 

(ii)           The Seller is in compliance in all respects with each of its
covenants and other agreements set forth herein;

 

(iii)          No Seller Termination Event (or event which, with the passage of
time or the giving of notice, or both would constitute a Seller Termination
Event) shall have occurred or would result from such Purchase;

 

(iv)          The Facility Maturity Date has not yet occurred; and

 

(v)           No Applicable Law shall prohibit or enjoin, and no order, judgment
or decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.

 

(b)           The Purchaser shall have received a duly executed and completed
First Tier Loan Assignment along with a Schedule I that is true, accurate and
complete in all respects as of the related Cut-Off Date.

 

(c)           The Seller shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Asset Checklist of any of
the Eligible Loan Assets or Portfolio Assets related thereto being acquired by
the Purchaser within five Business Days of the related Purchase Date.

 

(d)           The Seller shall have taken all steps necessary under all
Applicable Law in order to Sell to the Purchaser the Sale Portfolio being
Purchased on such Purchase Date and, upon the Sale of such Sale Portfolio from
the Seller to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance (other than Permitted Liens);
provided that if such item of Sale Portfolio contains a restriction of
transferability, the applicable Loan Agreement provides that any consents
necessary for future assignments shall not be unreasonably withheld

 

13

--------------------------------------------------------------------------------


 

by the applicable Obligor and/or agent, and the rights to enforce rights and
remedies in respect of the same under the applicable Loan Agreement inure to the
benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders).

 

(e)           The Seller shall have received a copy of an Approval Notice
executed by the Agent evidencing the approval of the Agent, in its sole and
absolute discretion of the Sale to the Purchaser of the Eligible Loan Assets
identified on Schedule I to the applicable First Tier Loan Assignment on the
applicable Purchase Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.            Representations and Warranties of the Seller.  The
Seller makes the following representations and warranties, on which the
Purchaser relies in acquiring the Sale Portfolio Purchased hereunder, the
Borrower relies in acquiring the Sale Portfolio under the Second Tier Purchase
and Sale Agreement and each of the Secured Parties relies upon in entering into
the Amended and Restated Sale and Servicing Agreement. As of each Purchase Date
on or after the Restatement Date, the Seller represents and warrants to the
Purchaser for the benefit of the Purchaser and each of its successors and
assigns that:

 

(a)           Organization and Good Standing.  The Seller has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (subject to Section 5.1(f)), with all requisite
corporate power and authority to own or lease its properties and to conduct its
business as such business is presently conducted, and had at all relevant times
and now has all necessary power, authority and legal right to acquire and own
the Sale Portfolio and to Sell such Sale Portfolio to the Purchaser hereunder.

 

(b)           Due Qualification.  The Seller is duly qualified to do business
and has obtained all necessary licenses and approvals, in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Seller (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement, each First Tier Loan Assignment and the
other Transaction Documents to which it is a party and (b) carry out the terms
of this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement, each
First Tier Loan Assignment and the other Transaction Documents to which it is a
party and the sale and assignment of an ownership interest in the Sale Portfolio
on the terms and conditions herein provided.  This Agreement, each First Tier
Loan Assignment and each other Transaction Document to which the Seller is a
party have been duly executed and delivered by the Seller.

 

14

--------------------------------------------------------------------------------


 

(d)           Valid Conveyance; Binding Obligations.  This Agreement, each First
Tier Loan Assignment and the Transaction Documents to which the Seller is party
have been and, in the case of each First Tier Loan Assignment delivered after
the Restatement Date, will be, duly executed and delivered by the Seller, and
this Agreement, together with the applicable First Tier Loan Assignment in each
case, shall effect valid Sales of Sale Portfolio, enforceable against the Seller
and creditors of and purchasers from the Seller, and this Agreement, each First
Tier Loan Assignment and such Transaction Documents shall constitute legal,
valid and binding obligations of the Seller enforceable against the Seller in
accordance with their respective terms, except as enforceability may be limited
by Bankruptcy Laws and general principles of equity (whether such enforceability
is considered in a proceeding in equity or at law).

 

(e)           No Violation.  The execution, delivery and performance of this
Agreement, each First Tier Loan Assignment and all other agreements and
instruments executed and delivered or to be executed and delivered by the Seller
pursuant hereto or thereto in connection with the Sale of the Sale Portfolio
will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Seller’s articles of incorporation or by-laws or any
contractual obligation of the Seller, (ii) result in the creation or imposition
of any Lien (other than Permitted Liens) upon any of the Seller’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.

 

(f)            No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Seller, threatened against the
Seller, before any Governmental Authority (i) asserting the invalidity of this
Agreement, any First Tier Loan Assignment or any other Transaction Document to
which the Seller is a party, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, any First Tier Loan Assignment
or any other Transaction Document to which the Seller is a party or (iii) other
than the Disclosed Matters, seeking any determination or ruling that could
reasonably be expected to have Material Adverse Effect. Since the Restatement
Date, there has been no change in the status of the Disclosed Matters (after
giving effect to any update of the Disclosed Matters in accordance with the
definition thereof) that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

(g)           No Consents.  The Seller is not required to obtain the consent or
approval of any other party or any consent, license, approval or authorization,
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any First Tier Loan Assignment, except those
which have been obtained.

 

(h)           State of Organization, Etc.  Except as permitted hereunder, the
Seller’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Seller has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as” names
(other than names acquired in connection with the Acquisition). The chief
executive office of the Seller (and the location of the Seller’s records
regarding the Sale Portfolio (other than those delivered to the Collateral
Custodian)) is at the address of the Seller set forth in Section 10.5 hereto. 
The Seller’s only jurisdiction of formation

 

15

--------------------------------------------------------------------------------


 

is Maryland, and, except as permitted hereunder, the Seller has not changed its
jurisdiction of formation.

 

(i)            Bulk Sales.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(j)            Solvency.  The Seller is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Seller is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Agreement
and the other Transaction Documents.  The Seller, after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will have an adequate amount of capital to conduct its business in the
foreseeable future.

 

(k)           Selection Procedures.  No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Eligible Loan Assets included in the Sale
Portfolio.

 

(l)            Compliance with Laws.  The Seller has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(m)          Taxes.  The Seller has filed or caused to be filed all tax returns
that are required to be filed by it.  The Seller has paid or made adequate
provisions for the payment of all taxes and all assessments made against it or
any of its property (other than any amount of tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Seller), and no tax lien has been filed and, to the Seller’s
knowledge, no claim is being asserted, with respect to any such tax, assessment
or other charge.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the Sale of the
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.  The Seller does not own or intend to
carry or purchase, and no proceeds from the Sale of the Sale Portfolio will be
used to carry or purchase, any Margin Stock or to extend “purpose credit” within
the meaning of Regulation U.

 

(o)           First Tier Loan Assignments.  Each First Tier Loan Assignment is
accurate in all respects.

 

(p)           No Liens, Etc.  The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful authority to Sell the same and interests
therein and, upon the Sale thereof hereunder, the Purchaser will have acquired
good and marketable title to (subject to Section 10.20)  and a valid and
perfected ownership interest in such Sale Portfolio, free and clear of any Lien,
security

 

16

--------------------------------------------------------------------------------


 

interest, charge or encumbrance (subject only to Permitted Liens); provided that
if such item of Sale Portfolio contains a restriction of transferability, the
applicable Loan Agreement provides that any consents necessary for future
assignments shall not be unreasonably withheld by the applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Loan Agreement inure to the benefit of the holder of such
Loan Asset (subject to the rights of any applicable agent or other lenders). No
effective financing statement reflecting the Seller or the Seller’s predecessor
in interest, as a “Debtor”, or other instrument similar in effect covering all
or any part of any Sale Portfolio Purchased hereunder is on file in any
recording office, except such as may have been filed in favor of the Trustee as
“Secured Party” or “Assignee”, in each case, for the benefit of the Secured
Parties pursuant to the Amended and Restated Sale and Servicing Agreement.

 

(q)           Information True and Correct.  All information heretofore
furnished by or on behalf of the Seller to the Purchaser or any assignee thereof
in connection with this Agreement or any transaction contemplated hereby is true
and complete and does not omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that, solely with respect to written or
electronic information furnished by the Seller which was provided to the Seller
from an Obligor with respect to a Loan Asset, such information need only be
accurate, true and correct to the knowledge of the Seller; provided further,
that the foregoing proviso shall not apply to any information presented in a
Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(r)            ERISA Compliance.  The present value of all benefits vested under
all Pension Plans does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date).  No prohibited transactions, failure to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, withdrawals or reportable events have occurred with respect
to any Pension Plans that, in the aggregate, could subject the Seller to any
material tax, penalty or other liability.  No notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(s)           Investment Company Status.  The Seller is an “investment company”
that has elected to be regulated as a “business development company” within the
meaning of the 1940 Act. The Seller conducts its business and other activities
in compliance in all material respects with the applicable provisions of the
1940 Act and any applicable rules, regulations or orders issued by the SEC
thereunder.

 

(t)            Intent of The Seller.  The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

17

--------------------------------------------------------------------------------


 

(u)           Value Given.  The Seller has received reasonably equivalent value
from the Purchaser in exchange for the Sale of such Sale Portfolio Sold
hereunder. No such Sale has been made for or on account of an antecedent debt
owed by the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

(v)           Accounting.  Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Sale Portfolio by the Seller to the Purchaser (or
the Borrower, as applicable).

 

(w)          No Broker-Dealers.  The Seller is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(x)            Special Purpose Entity.  The Purchaser is an entity with assets
and liabilities separate and distinct from those of the Seller and any
Affiliates thereof, and the Seller hereby acknowledges that the Agent, the Note
Purchaser, the Borrower, the Trustee and the other Secured Parties are entering
into the transactions contemplated by the Amended and Restated Sale and
Servicing Agreement in reliance upon the Purchaser’s identity as a legal entity
that is separate from the Seller and from each other Affiliate of the Seller. 
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps, including, without limitation, all
steps that the Agent, the Note Purchaser, the Borrower and the Trustee may from
time to time reasonably request, to maintain the Purchaser’s identity as a
separate legal entity and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Seller and each other Affiliate thereof and not just a division of the Seller or
any such other Affiliate (other than for tax purposes). Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Seller shall take all reasonable steps to ensure that the Purchaser
has not and will not take, refrain from taking, or fail to take (as applicable)
any action described in Section 9(j) of its operating agreement.

 

(y)           Sale Agreement.  This Agreement and the First Tier Loan
Assignments contemplated herein are the only agreements or arrangements pursuant
to which the Seller Sells the Sale Portfolio Sold by it to the Purchaser.

 

(z)            Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Sale Portfolio in favor of the
Purchaser, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;

 

(ii)           the Loan Assets, along with the related Loan Asset Files,
constitute either a “general intangible,” an “instrument,” an “account,”
“securities entitlement,” “tangible chattel paper”, “certificated security,”
“uncertificated security,” “supporting obligation,” or “insurance” (each as
defined in the applicable UCC), real property and/or such other category of
collateral under the applicable UCC as to which the Seller has complied with its
obligations under this Section 4.1(z).

 

18

--------------------------------------------------------------------------------


 

(iii)          the Seller owns and has good and marketable title to the Sale
Portfolio (subject to Section 10.20) Sold by it to the Purchaser hereunder on
such Purchase Date, free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(iv)          the Seller has received all consents and approvals required by the
terms of any Loan Asset, to the Sale thereof and the granting of a security
interest in the Loan Assets hereunder to the Purchaser;

 

(v)           the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Sale Portfolio in which a security interest may be perfected by filing granted
hereunder to the Purchaser;  provided that filings in respect of real property
shall not be required;

 

(vi)          other than (i) as expressly permitted by the terms of this
Agreement and the Amended and Restated Sale and Servicing Agreement and (ii) the
security interest granted to the Purchaser, the Seller has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Sale Portfolio.  The Seller has not authorized the filing of and is not aware of
any financing statements against the Seller that include a description of
collateral covering the Sale Portfolio other than any financing statement
(A) relating to the security interest granted to the Purchaser under this
Agreement, (B) relating to the closing of a Permitted Securitization
contemplated by Section 2.07(c) of the Amended and Restated Sale and Servicing
Agreement or (C) that has been terminated and/or fully and validly assigned to
the Trustee on or prior to the date hereof.  The Seller is not aware of the
filing of any judgment or tax lien filings against the Seller;

 

(vii)         all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset have been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

(viii)        other than in the case of Noteless Loan Assets, the Seller has
received, or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Trustee, is holding the underlying promissory notes that
constitute or evidence the Loan Assets solely on behalf of and for the Trustee,
for the benefit of the Secured Parties; provided that the acknowledgement of the
Collateral Custodian set forth in Section 13.11 of the Amended and Restated Sale
and Servicing Agreement may serve as such acknowledgement;

 

(ix)           none of the underlying promissory notes or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

19

--------------------------------------------------------------------------------


 

(x)            with respect to any Sale Portfolio that constitutes a
“certificated security”, such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specifically Indorsed to the Trustee, for the benefit of the
Secured Parties, or in blank by an effective Indorsement or has been registered
in the name of the Trustee, for the benefit of the Secured Parties, upon
original issue or registration or transfer by the Borrower of such certificated
security; and

 

(xi)           with respect to any Sale Portfolio that constitutes an
“uncertificated security”, that the Seller shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

(aa)         Credit Policy.  The Seller has complied in all material respects
with the Credit Policy with respect to all of the Sale Portfolio.

 

(bb)         Notice to Agents and Obligors.  The Seller has directed any agent,
administrative agent or Obligor for any Loan Asset to remit all payments and
collections with respect to such Loan Asset directly to (i) the Concentration
Account (solely prior to the Account Transition Deadline) or (ii) the Collection
Account.

 

(cc)         Collections.  Prior to the Account Transition Deadline, the
Concentration Account and the Collection Account are the only accounts to which
Obligors have been instructed to send Interest Collections and Principal
Collections on the Sale Portfolio.  After the Account Transition Deadline, the
Collection Account is the only account to which Obligors have been instructed to
send Interest Collections and Principal Collections on the Sale Portfolio.
Except as contemplated by the Intercreditor Agreement, the Seller has not
granted any Person other than the Agent and the Trustee an interest in the
Concentration Account. The Seller acknowledges that all Interest Collections and
Principal Collections received by it or its Affiliates with respect to the Sale
Portfolio Purchased by the Purchaser as contemplated by this Agreement are held
and shall be held in trust for the benefit of the Purchaser (or its assignees)
until deposited into the Collection Account as required by the Amended and
Restated Sale and Servicing Agreement.

 

(dd)         Set—Off, Etc.  No Sale Portfolio has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set—off or modified by the Seller
or the Obligor thereof, and no Sale Portfolio is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set—off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Sale Portfolio or otherwise, by the Seller or the Obligor with respect thereto,
except for amendments, extensions or modifications to such Sale Portfolio
otherwise permitted under Section 6.04(a) of the Amended and Restated Sale and
Servicing Agreement and in accordance with the Credit Policy and the Servicing
Standard.

 

(ee)         Full Payment.  As of the related Purchase Date thereof, the Seller
has no knowledge of any fact which should lead it to expect that any Sale
Portfolio will not be paid in full.

 

20

--------------------------------------------------------------------------------


 

(ff)           Ownership of the Purchaser.  The Seller owns, directly or
indirectly, 100% of the membership interests of the Purchaser, free and clear of
any Lien (other than the JPM Lien).  Such membership interests are validly
issued, fully paid and non—assessable, and there are no options, warrants or
other rights to acquire membership interests of the Purchaser.

 

(gg)         Confirmation from the Seller.  The Seller has provided written
confirmation to the Purchaser that the Seller will not cause the Purchaser to
file a voluntary petition under the Bankruptcy Code.

 

(hh)         Environmental. With respect to each item of Underlying Collateral
as of the Cut-Off Date for the Loan Asset related to such Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Seller (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the Cut-Off Date for the Loan Asset
related to such Underlying Collateral, the Seller has not received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does the Seller have knowledge
or reason to believe that any such notice will be received or is being
threatened.

 

(ii)           USA PATRIOT Act.  Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Seller Termination Event.  No event has occurred which
constitutes a Seller Termination Event and no event has occurred and is
continuing which, with the passage of time or the giving of notice, or both
would constitute a Seller Termination Event (other than as previously disclosed
to the Agent as such).

 

(kk)         Opinion.  The statements of fact in the section heading
“Assumptions” in the non-consolidation and true sale opinion (the
“Non-Consolidation/True Sale Opinion”) of Latham & Watkins LLP, dated as of the
Restatement Date are true and correct in all material respects.

 

21

--------------------------------------------------------------------------------


 

(ll)           Accuracy of Representations and Warranties.  Each representation
or warranty by the Seller contained (i) herein or (ii) in any certificate or
other document furnished by the Seller to the Purchaser or the Agent in writing
pursuant hereto or in connection herewith is, as of its date, true and correct
in all material respects.

 

(mm)       Representations and Warranties for Benefit of the Purchaser’s
Assignees. The Seller hereby makes each representation and warranty contained in
this Agreement and the other Transaction Documents to which it is a party and
that have been executed and delivered on or prior to such Purchase Date to, and
for the benefit of the Purchaser (and its assignees), the Agent, the Note
Purchaser and the Trustee as if the same were set forth in full herein.

 

(nn)         Reaffirmation of Representations and Warranties under Original
Purchase and Sale Agreement. The Seller hereby reaffirms each representation and
warranty made pursuant to the Original Purchase and Sale Agreement and
represents and warrants that each such representation and warranty was, as of
its date, true and correct in all material respects and that, immediately prior
to this amendment and restatement of this Agreement, there existed no breach of
any covenant or agreement under the Original Purchase and Sale Agreement. For
the avoidance of doubt, the Seller hereby agrees that any breach of any such
representation, warranty, covenant or agreement under the Original Purchase and
Sale Agreement prior to the Restatement Date shall be treated as a breach of a
representation or warranty under this Section 4.1.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Amended and Restated Sale and Servicing Agreement by
the Borrower). Upon discovery by the Seller or the Purchaser of a breach of any
of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice thereof to the other and to the Agent
immediately upon obtaining knowledge of such breach.

 

Section 4.2.            Representations and Warranties of the Seller Relating to
the Agreement and the Sale Portfolio.  The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring the
Sale Portfolio Purchased hereunder, the Borrower relies in acquiring the Sale
Portfolio under the Second Tier Purchase and Sale Agreement and each of the
Secured Parties relies upon in entering into the Amended and Restated Sale and
Servicing Agreement. As of each Purchase Date on or after the Restatement Date,
the Seller represents and warrants to the Purchaser for the benefit of the
Purchaser and each of its successors and assigns that:

 

(a)           Binding Obligation, Valid Transfer and Security Interest.  This
Agreement, together with the First Tier Loan Assignments, constitutes a valid
transfer to the Purchaser of all right, title and interest in, to and under all
Sale Portfolio, free and clear of any Lien of any Person claiming through or
under the Seller or its Affiliates, except for Permitted Liens.  If the
conveyances contemplated by this Agreement are determined to be a transfer for
security, then this Agreement constitutes a grant of a security interest in all
Sale Portfolio to the

 

22

--------------------------------------------------------------------------------


 

Purchaser which upon the delivery of the Required Loan Documents and the filing
of the financing statements shall be a first priority perfected security
interest in all Sale Portfolio, subject only to Permitted Liens.  Neither the
Seller nor any Person claiming through or under the Seller shall have any claim
to or interest in the Controlled Accounts; provided, if this Agreement
constitutes only a grant of a security interest in such property, then  the
Seller shall have the rights in such property as a debtor for purposes of the
UCC.

 

(b)           Eligibility of Loan Assets.  As of each Purchase Date,
(i) Schedule I is an accurate and complete listing of all the Sale Portfolio as
of the related Cut—Off Date and the information contained therein with respect
to the identity of such Sale Portfolio and the amounts owing thereunder is true
and correct as of the related Cut—Off Date, (ii) each item of the Sale Portfolio
Purchased by the Purchaser hereunder is an Eligible Loan Asset, and (iii) with
respect to each item of the Sale Portfolio all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Seller in
connection with the transfer of an ownership interest or security interest in
each item of Sale Portfolio to the Purchaser have been duly obtained, effected
or given and are in full force and effect.

 

(c)           No Fraud.  Each Eligible Loan Asset was originated without any
fraud or material misrepresentation by the Seller or, to the best of the
Seller’s knowledge, on the part of the Obligor.

 

(d)           Reaffirmation of Representations and Warranties under Original
Purchase and Sale Agreement. The Seller hereby reaffirms each representation and
warranty made pursuant to Section 4.2 of the Original Purchase and Sale
Agreement and represents and warrants that each such representation and warranty
was, as of its date, true and correct in all material respects. The Seller
further represents and warrants that each condition precedent necessary to be
satisfied for the transfer of Loan Assets pursuant to the Original Purchase and
Sale Agreement were satisfied in all material respects as of the Purchase Date
for each such Loan Asset. For the avoidance of doubt, the Seller hereby agrees
that any breach of any representation or warranty under Section 4.2 of the
Original Purchase and Sale Agreement prior to the Restatement Date shall be
treated as a breach of a representation or warranty under this Section 4.2,
including, without limitation, for purposes of the Seller’s obligation to
repurchase Loan Assets in the event of a Seller Purchase Event pursuant to
Section 6.1.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Amended and Restated Sale and Servicing Agreement by
the Borrower) and (z) the termination of this Agreement, the Second Tier
Purchase and Sale Agreement and the Amended and Restated Sale and Servicing
Agreement.  Upon discovery by the Seller or the Purchaser of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice thereof to the other and to the Agent
immediately upon obtaining knowledge of such breach.

 

23

--------------------------------------------------------------------------------


 

Section 4.3.            Representations and Warranties of the Purchaser.  The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling Sale Portfolio to the Purchaser hereunder.  Such
representations are made as of the execution and delivery of this Agreement, but
shall survive until the Collection Date, the Sale of Sale Portfolio hereunder,
the sale of the Sale Portfolio to the Borrower under the Second Tier Purchase
and Sale Agreement, and the grant of a security interest in such Sale Portfolio
by the Borrower to the Trustee, on behalf of the Secured Parties, under the
Amended and Restated Sale and Servicing Agreement.

 

(a)           Organization and Good Standing.  The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware or such other jurisdiction as
permitted under the terms of the Transaction Documents, with the power and
authority to own or lease its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and had
at all relevant times, and has, all necessary power, authority and legal right
to acquire and own the Sale Portfolio.

 

(b)           Due Qualification.  The Purchaser is duly qualified to do business
as a limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification,
licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Purchaser has all necessary power, authority and legal right to execute and
deliver this Agreement and to carry out the terms hereof and to acquire the Sale
Portfolio; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by the
Purchaser by all necessary limited liability company action.

 

(d)           No Consent Required.  The Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement, each First Tier Loan Assignment and the Transaction Documents to
which it is a party, except for such as have been obtained, effected or made.

 

(e)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
Bankruptcy Laws and general principles of equity.

 

(f)            No Violation.  The consummation of the transactions contemplated
by this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Purchaser’s certificate of formation, operating agreement or
any contractual obligation of the Purchaser, (ii) result in the creation or
imposition

 

24

--------------------------------------------------------------------------------


 

of any Lien (other than Permitted Liens) upon any of the Purchaser’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.

 

(g)           Value Given.  The Purchaser has given reasonably equivalent value
to the Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio. No such
Sale has been made for or on account of an antecedent debt owed by the Seller
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.

 

(h)           No Proceedings.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Purchaser, threatened against the Purchaser or any properties
of the Purchaser or with respect to this Agreement, any First Tier Loan
Assignment or any other Transaction Document to which the Purchaser is a party,
which, if adversely determined, could have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement, any
First Tier Loan Assignment or any Transaction Document to which the Purchaser is
a party or any of the other applicable documents forming part of the Sale
Portfolio.

 

(i)            Sale Agreement.  This Agreement and the First Tier Loan
Assignments contemplated herein are the only agreements or arrangements pursuant
to which the Purchaser Purchases the Sale Portfolio Sold to it by the Seller.

 

(j)            Investment Company Act.  The Purchaser is not required to
register as an “investment company” under the provisions of the 1940 Act.

 

(k)           Compliance with Law. The Purchaser has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(l)            Opinions.  The statements of fact in the section heading
“Assumptions” in the Non-Consolidation/True Sale Opinion are true and correct in
all material respects.

 

ARTICLE V.

COVENANTS OF THE SELLER

 

Section 5.1.            Protection of Title of the Purchaser.

 

(a)           On or prior to the Restatement Date, the Seller shall have filed
or caused to be filed UCC-1 financing statements (or, if applicable, amendments
thereto), naming the Seller as “Debtor/Seller”, naming the Purchaser as “Secured
Party/Buyer”, and naming the Trustee, for the benefit of the Secured Parties, as
“Total Assignee”, and describing the Sale Portfolio to be acquired by the
Purchaser, with the office of the Secretary of State of the state of the
jurisdiction of organization of the Seller.  From time to time thereafter, the
Seller shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the ownership interest of the

 

25

--------------------------------------------------------------------------------


 

Purchaser under this Agreement, the ownership interest of the Borrower in the
Loan Assets acquired under the Original Purchase and Sale Agreement (and
Portfolio Assets relating thereto), the ownership interest of the Borrower under
the Second Tier Purchase and Sale Agreement, and the security interest of the
Trustee for the benefit of the Secured Parties under the Amended and Restated
Sale and Servicing Agreement, in the Sale Portfolio, as the case may be, and in
the proceeds thereof.  The Seller shall deliver (or cause to be delivered) to
the Purchaser, the Trustee, the Collateral Custodian, the Servicer, the Note
Purchaser and the Agent file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.
The Seller agrees that it will from time to time, at its expense, take all
actions, that the Purchaser, the Trustee or the Agent may reasonably request in
order to perfect, protect or more fully evidence the Purchases hereunder
(including the transfers by the Seller to the Borrower effected pursuant to the
Original Purchase and Sale Agreement) and the security and/or interest granted
in the Sale Portfolio, or to enable the Purchaser, the Trustee, the Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.

 

(b)           On or prior to each Purchase Date hereunder, the Seller shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance or restrictions on
transferability (subject only to Permitted Liens).  On or prior to each Purchase
Date hereunder, the Seller shall take all steps required under Applicable Law in
order for the Borrower to grant to the Trustee, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in the Sale Portfolio being Purchased by the Purchaser on such Purchase
Date and, from time to time thereafter, the Seller shall take all such actions
as may be required by Applicable Law to fully preserve, maintain and protect the
Purchaser’s ownership interest (or the Borrower’s ownership interest, as
applicable) in, and the Trustee’s first priority perfected security interest in
(subject only to Permitted Liens), the Sale Portfolio which have been acquired
by the Purchaser hereunder or transferred to the Borrower under the Original
Purchase and Sale Agreement.

 

(c)           The Seller shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Seller to remit all payments and
collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to (i) solely prior to the Account Transition Deadline, the
Concentration Account or (ii) the Collection Account. The Seller will not make
any change, or permit the Servicer to make any change, in its instructions to
Obligors regarding payments to be made to the Seller or the Servicer or payments
to be made to the Concentration Account (other than instructions to remit
payments to the Collection Account), unless the Purchaser and the Agent have
consented to such change.  At all times prior to the Account Termination
Deadline, the Seller shall cause the Concentration Account to be subject to the
Intercreditor Agreement that is in full force and effect as of the date hereof. 
The Seller shall direct or cause only funds constituting payments and
collections relating to the Sale Portfolio to be deposited into the Collection
Account. In the event any payments relating to any Sale Portfolio are remitted

 

26

--------------------------------------------------------------------------------


 

directly to the Seller or any Affiliate of the Seller, the Seller will remit (or
will cause all such payments to be remitted) directly to the Collection Account
within two Business Days following receipt thereof, and, at all times prior to
such remittance, the Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Purchaser and its
assignees.  Until so deposited, all such Interest Collections and Principal
Collections shall be held in trust for the Purchaser or its assignees by the
Seller.

 

(d)           At any time after the occurrence or declaration of the Facility
Maturity Date, the Purchaser, the Trustee or the Agent may direct the Seller or
the Servicer to notify the Obligors, at Seller’s expense, of the Purchaser’s (or
its assigns) or the Secured Parties’ interest in the Sale Portfolio under this
Agreement and may direct that payments of all amounts due or that become due
under any or all of the Sale Portfolio be made directly to the Purchaser (or its
assigns), the Trustee or the Agent.

 

(e)           The Seller shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other financing statement
filed pursuant to this Agreement or in connection with any Purchase hereunder,
unless the Collection Date shall have occurred:

 

(i)            file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Purchaser, the Trustee
and the Agent an opinion of the counsel for Seller, in form and substance
reasonably satisfactory to the Purchaser, the Trustee and the Agent, confirming
and updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as specified therein, provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(f)            The Seller shall not (x) change its name, move the location of
its principal place of business and chief executive office, change the offices
where it keeps records concerning the Sale Portfolio from the address set forth
under its name in Section 10.5 hereto, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian moving, the
Required Loan Documents and Loan Asset Files from the location required under
the Transaction Documents, unless the Seller has given at least 30 days’ written
notice to the Purchaser and the Agent and has taken all actions required under
the UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Purchaser in the Sale Portfolio, together
with such Opinions of Counsel and other documents and instruments as the Agent
may request in connection therewith.

 

(g)           The Seller shall at all times maintain each office from which it
services Sale Portfolio and its principal executive office within the United
States of America.

 

(h)           The Seller shall mark its master data processing records so that,
from and after the time of Sale under this Agreement of Sale Portfolio to the
Purchaser, the sale of Sale

 

27

--------------------------------------------------------------------------------


 

Portfolio to the Borrower under the Second Tier Purchase and Sale Agreement (or
the transfer of the Original Portfolio from the Seller to the Borrower pursuant
to the Original Purchase and Sale Agreement, as applicable) and the grant of a
security interest in such Sale Portfolio by the Borrower to the Trustee for the
benefit of the Secured Parties under the Amended and Restated Sale and Servicing
Agreement, the Seller’s master data processing records (including archives) that
refer to such Sale Portfolio shall indicate clearly that such Sale Portfolio has
been Purchased by the Purchaser hereunder, transferred to the Borrower under the
Second Tier Purchase and Sale Agreement (or transferred from the Seller to the
Borrower pursuant to the Original Purchase and Sale Agreement, as applicable)
and Pledged by the Borrower to the Trustee, on behalf of the Secured Parties,
under the Amended and Restated Sale and Servicing Agreement.  Indication of the
Trustee’s security interest for the benefit of the Secured Parties in the Sale
Portfolio shall be deleted from or modified on the Seller’s computer systems
when, and only when, such Sale Portfolio shall be (i) paid off by the related
Obligor, (ii) purchased or substituted by the Seller in accordance with
Section 6.1 or 6.2 hereof or (iii) released by the Trustee pursuant to
Section 2.16 of the Amended and Restated Sale and Servicing Agreement.

 

(i)            If the Seller fails to perform any of its obligations hereunder,
the Purchaser, the Trustee or the Agent may (but shall not be required to)
perform, or cause performance of, such obligation; and the Purchaser’s, the
Trustee’s or the Agent’s costs and expenses incurred in connection therewith
shall be payable by the Seller as provided in Section 9.1. The Seller
irrevocably authorizes the Purchaser, the Trustee or the Agent at any time and
from time to time at the Purchaser’s, the Trustee’s or the Agent’s sole
discretion and appoints the Purchaser, the Trustee and the Agent as its
attorney—in—fact pursuant to a Power of Attorney substantially in the form of
Exhibit C to act on behalf of the Seller (i) to file financing statements on
behalf of the Seller, as debtor, necessary or desirable in the Purchaser’s, the
Trustee’s or the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchaser or the Trustee in the
Sale Portfolio and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Sale Portfolio as
a financing statement in such offices as the Purchaser, the Trustee or the Agent
in their sole discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchaser or  the Trustee in
the Sale Portfolio.  This appointment is coupled with an interest and is
irrevocable.

 

Section 5.2.            Affirmative Covenants of the Seller.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Seller will comply in all material
respects with all Applicable Law, including those applicable to the Seller as a
result of its interest in the Sale Portfolio or any part thereof.

 

(b)           Preservation of Company Existence.  The Seller will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

(c)           Performance and Compliance with Sale Portfolio.  The Seller will,
at its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Sale Portfolio and all other agreements related to such Sale
Portfolio.

 

(d)           Keeping of Records and Books of Account.  The Seller will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.

 

(e)           Separate Identity.  The Seller acknowledges that the Borrower, the
Agent, the Trustee, the Note Purchaser and the other Secured Parties are
entering into the transactions contemplated by this Agreement, the Amended and
Restated Sale and Servicing Agreement and the other Transaction Documents in
reliance upon the Purchaser’s identity as a legal entity that is separate from
the Seller and each other Affiliate of the Seller.  Therefore, from and after
the date of execution and delivery of this Agreement, the Seller will take all
reasonable steps including, without limitation, all steps that the Borrower, the
Agent, the Trustee, the Note Purchaser and the other Secured Parties may from
time to time reasonably request to maintain the Purchaser’s identity as a legal
entity that is separate from the Seller and each other Affiliate of the Seller
and to make it manifest to third parties that the Purchaser is an entity with
assets and liabilities distinct from those of the Seller and each other
Affiliate thereof (other than for tax purposes) and not just a division of the
Seller or any such other Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
agrees that:

 

(i)            the Seller will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Section 9(j) of the limited liability company
operating agreement of the Purchaser;

 

(ii)           the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;

 

(iii)          the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser, including, without limitation, the Sale Portfolio, could be
available to pay creditors of the Seller or any other Affiliate of the Seller;

 

(iv)          the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;

 

(v)           the Seller shall maintain an arm’s—length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;

 

29

--------------------------------------------------------------------------------


 

(vi)          the Seller shall keep its assets and its liabilities wholly
separate from those of the Purchaser;

 

(vii)         the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Seller; and

 

(viii)        to the extent that the Seller services the Loan Assets and
performs other services on the Purchaser’s behalf, the Seller will clearly
identify itself as an agent for the Purchaser in the performance of such duties.

 

(f)            Credit Policy.  The Seller will (i) comply in all material
respects with the Credit Policy in regard to the Sale Portfolio and (ii) furnish
to the Purchaser, the Trustee, the Agent and the Note Purchaser, prior to its
effective date, prompt written notice of any changes in the Credit Policy.

 

(g)           Taxes.  The Seller will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(h)           Cooperation with Requests for Information or Documents.  The
Seller will cooperate fully with all reasonable requests of the Purchaser and
its assigns regarding the provision of any information or documents, necessary
or desirable, including the provision of such information or documents in
electronic or machine—readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.

 

(i)            Payment, Performance and Discharge of Obligations.  The Seller
will pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties, when due, unless and only to the extent that
such obligations, liabilities, taxes, assessments and governmental charges shall
be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Seller and then only to the extent that a bond is filed in
cases where the filing of a bond is necessary to avoid the creation of a Lien
against any of its properties.

 

(j)            Notices.  The Seller will furnish to the Purchaser, the Trustee,
the Agent and the Note Purchaser:

 

(i)            Income Tax Liability.  Telephonic or facsimile notice within 10
Business Days (confirmed in writing within five Business Days thereafter) of the
receipt of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments (i) to the Tax
liability of the Seller or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which the Seller is a member in an amount
equal to or greater than $25,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower in an amount equal to or greater than $1,000,000 in
the aggregate.  Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof;

 

30

--------------------------------------------------------------------------------


 

(ii)           Auditors’ Management Letters.  Promptly after the receipt
thereof, any auditors’ management letters that are received by the Seller or by
its accountants;

 

(iii)          Representations and Covenants.  The Seller shall promptly, upon
receipt of notice or discovery thereof, notify the Purchaser, the Trustee, the
Agent and the Note Purchaser (i) if any representation or warranty set forth in
Section 4.1 or Section 4.2 was incorrect at the time it was given or deemed to
have been given or (ii) of the breach of any covenant under Section 5.1,
Section 5.2 or Section 5.3 and at the same time deliver to the Purchaser, the
Trustee, the Agent and the Note Purchaser a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Seller shall notify the Purchaser, the
Trustee, the Agent and the Note Purchaser in the manner set forth in the
preceding sentence before any Purchase Date of any facts or circumstances within
the knowledge of the Seller which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made;

 

(iv)          ERISA.  Promptly after receiving notice of any “reportable event”
(as defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Seller (or any
Affiliate thereof), a copy of such notice;

 

(v)           Proceedings. As soon as possible and in any event within three
Business Days, after the Seller receives notice or obtains knowledge thereof,
the Seller will provide the Purchaser and the Agent with notice of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Sale Portfolio, the Transaction Documents, the Trustee’s, for the benefit of the
Secured Parties, interest in the Sale Portfolio, or the Borrower, the Seller,
the Purchaser or any of their Affiliates. For purposes of this Section 5.2(j),
(i) any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Sale Portfolio, the Transaction Documents, the
Trustee’s, for the benefit of the Secured Parties, interest in the Sale
Portfolio, or the Borrower or the Purchaser in excess of $1,000,000 shall be
deemed to be material and (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Seller or any of its
Affiliates (other than the Borrower or the Purchaser) in excess of $25,000,000
shall be deemed to be material;

 

(vi)          Material Events.  Promptly upon becoming aware thereof, of any
event or other circumstance that is reasonably likely to have a Material Adverse
Effect;

 

(vii)         Events of Default.  The Seller will provide the Purchaser, the
Agent, the Trustee and the Note Purchaser with immediate written notice of the
occurrence of each Event of Default and each Unmatured Event of Default of which
the Seller has knowledge or has received notice.  In addition, no later than two
Business Days following the Seller’s knowledge or notice of the occurrence of
any Event of Default or Unmatured Event of Default, the Seller will provide to
the Purchaser, the

 

31

--------------------------------------------------------------------------------


 

Trustee, the Agent and the Note Purchaser a written statement of a Responsible
Officer of the Seller setting forth the details of such event and the action
that the Seller proposes to take with respect thereto; and

 

(viii)        Seller Termination Event and Seller Purchase Event. The Seller
will provide the Purchaser, the Agent, the Trustee and the Note Purchaser with
immediate written notice of the occurrence of each Seller Termination Event and
each Seller Purchase Event of which the Seller has knowledge or has received
notice.

 

(k)           Other.  The Seller will furnish to the Purchaser, the Trustee, the
Agent and the Note Purchaser promptly, from time to time such other information,
documents, records or reports respecting the Sale Portfolio or the condition or
operations, financial or otherwise, of the Seller as the Purchaser, the Trustee,
the Agent and the Note Purchaser may from time to time reasonably request in
order to protect the interests of the Purchaser, the Agent, the Trustee, the
Note Purchaser or the Secured Parties under or as contemplated by this Agreement
and the other Transaction Documents.

 

(l)            Costs and Expenses.  The Seller shall pay all reasonable,
documented costs and disbursements in connection with the performance of its
obligations hereunder.

 

(m)          Annual Certificates.  On each anniversary of the Restatement Date,
the Seller shall deliver an Officer’s Certificate, in form and substance
acceptable to the Purchaser and the Agent, providing (i) a certification, based
upon a review and summary of UCC search results reasonably satisfactory to the
Purchaser and the Agent, that there is no other interest in the Sale Portfolio
perfected by filing of a UCC financing statement other than in favor of the
Purchaser and the Trustee pursuant to the terms of the Transaction Documents and
(ii) a certification, based upon a review and summary of tax and judgment lien
searches satisfactory to the Purchaser and the Agent, that there is no other
interest in the Sale Portfolio based on any tax or judgment lien.

 

(n)           Opinion.  The Seller will comply in all material respects with any
requirements for future action set forth in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion, with respect to the Transaction
Documents.

 

(o)           Copies of Other Information.  The Seller will deliver to the
Purchaser, the Trustee, the Agent and the Note Purchaser:

 

(i)            promptly, but in any event within ten Business Days after the
filing thereof, a copy of (a) each report or other filing made by the Seller or
any of its Affiliates with the Securities and Exchange Commission (the “SEC”)
and required by the SEC to be delivered to the shareholders of the Seller or any
such Affiliate, and (b) each report and final registration statement of the
Seller or any Affiliate filed with the  SEC; and

 

(ii)           promptly, from time to time, such other information, documents,
records or reports respecting the Sale Portfolio or the conditions or
operations, financial or otherwise, of the Seller (including, without
limitation, reports and notices relating to the Seller’s actions under and
compliance with ERISA and the 1940 Act) as the Purchaser, the Agent or the Note
Purchaser may from time to time request in order to

 

32

--------------------------------------------------------------------------------


 

perform their obligations hereunder or under any other Transaction Document or
to protect the interests of the Purchaser under or as contemplated by this
Agreement and the other Transaction Documents.

 

Section 5.3.            Negative Covenants of the Seller.

 

From the Closing Date until the Collection Date:

 

(a)           Sale Portfolio Not to be Evidenced by Instruments.  The Seller
will take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.

 

(b)           Security Interests.  Except as otherwise permitted herein and in
the Amended and Restated Sale and Servicing Agreement, the Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Sale Portfolio, whether now existing or
hereafter transferred hereunder, or any interest, therein, and the Seller will
not sell, pledge, assign or suffer to exist any Lien (except for Permitted
Liens) on its interest in the Sale Portfolio.  The Seller will promptly notify
the Purchaser, the Trustee, the Note Purchaser and the Agent of the existence of
any Lien on any Sale Portfolio and the Seller shall defend the right, title and
interest of the Purchaser and the Trustee, on behalf of the Secured Parties, in,
to and under the Sale Portfolio against all claims of third parties; provided,
that nothing in this Section 5.3(b) shall prevent or be deemed to prohibit the
Seller from suffering to exist Permitted Liens upon any of the Sale Portfolio.

 

(c)           Mergers, Acquisitions, Sales, Etc.  The Seller will not be a party
to any merger or consolidation, or purchase or otherwise acquire any of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease substantially
all of its assets, or sell or assign with or without recourse any Sale Portfolio
or any interest therein (other than in the ordinary course of business or as
permitted pursuant to this Agreement or the Transaction Documents).

 

(d)           Transfer of Purchaser Membership Interests.  Seller shall not
transfer, pledge, participate or otherwise encumber its membership interests in
the Purchaser without the prior written consent of the Agent and the delivery of
an acceptable (in the Agent’s reasonable discretion) non-consolidation opinion
(other than with respect to the JPM Lien).

 

(e)           Restricted Payments.  The Seller shall permit the Purchaser to
make Purchaser Restricted Junior Payments, provided that after the occurrence of
an Event of Default, the Purchaser may not make any Purchaser Restricted Junior
Payment with respect to proceeds received by the Purchaser from the Seller with
respect to claims hereunder, including, but not limited to indemnification
claims pursuant to Article IX or repurchases pursuant to Section 6.1.

 

(f)            Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loan Assets to the Purchaser.

 

33

--------------------------------------------------------------------------------


 

(g)           ERISA Matters.  The Seller will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Seller or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Benefit Plan so as to result, directly or indirectly in any liability to the
Seller, or (e) permit to exist any occurrence of any reportable event described
in Title IV of ERISA with respect to any Pension Plan other than an event for
which the reporting requirements have been waived by regulations.

 

(h)           Extension or Amendment of Sale Portfolio.  The Seller will not,
except as otherwise permitted in Section 6.04(a) of the Amended and Restated
Sale and Servicing Agreement, extend, amend or otherwise modify, or permit the
Servicer to extend, amend or otherwise modify, the terms of any Sale Portfolio.

 

(i)            Credit Policy.  The Seller will not agree to or otherwise permit
to occur any change in the Credit Policy that could have a Material Adverse
Effect without the prior written consent of the Agent; provided that no consent
shall be required from the Agent in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Agent.

 

(j)            Limitation on Financing Activities.  The Seller shall not,
directly or indirectly, advance or contribute to the Purchaser any funds
pursuant to any financial accommodation. For the avoidance of doubt, this clause
(j) shall not prohibit the Seller from contributing Loan Assets to the Purchaser
as contemplated herein.

 

(k)           Organizational Documents.  The Seller will not cause or permit the
Purchaser to amend, modify, waive or terminate any provision of the Purchaser’s
operating agreement without the prior written consent of the Agent.

 

(l)            Adverse Claims.  The Seller will not create, or participate in
the creation of, or permit to exist, any Liens in relation to the Concentration
Account other than in accordance with the terms of the Intercreditor Agreement.

 

(m)          Deposits to Special Accounts.  Except as otherwise contemplated by
the Intercreditor Agreement, the Seller will not deposit or otherwise credit, or
cause to be so deposited or credited, to the Concentration Account cash or cash
proceeds other than Principal Collections and Interest Collections in respect of
the Sale Portfolio.

 

(n)           Changes in Payment Instructions to Obligors.  The Seller will not
add or terminate any bank as a Concentration Account Bank or the Concentration
Account (as defined herein) or make any change, or permit the Purchaser to make
any change, in its instructions to Obligors regarding payments to be made with
respect to the Sale Portfolio to the Concentration Account Bank (other than
instructions to the Obligors to remit payments to the Collection

 

34

--------------------------------------------------------------------------------


 

Account), unless the Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld or delayed) and has received
duly executed copies of the Intercreditor Agreement (incorporating appropriate
amendments), with each new Concentration Account Bank being a party thereto.

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

Section 6.1.            Repurchase of Loan Assets.  In the event of the
occurrence of a Seller Purchase Event, the Seller will within 10 Business Days
of the discovery by or notice (from any Person) to the Seller of the Seller
Purchase Event, (i) purchase each Loan Asset hereunder which is affected by or
related to such Seller Purchase Event from the Purchaser (or the Borrower, to
the extent such Seller Purchase Event pertains to the Original Portfolio), and
the Seller shall pay to the Purchaser or directly to the Borrower, as
applicable, (by means of a deposit to the Collection Account, provided that the
excess if any of the Repurchase Price of such Loan Asset over the amount equal
to the Advance Date Assigned Value of such Loan Asset multiplied by the
principal balance of such Loan Asset (exclusive of Accreted Interest) as of the
date of repurchase shall be paid to the Purchaser as otherwise directed by the
Purchaser) the Repurchase Price of such Loan Asset as of the date of the
purchase thereof from the Purchaser or the Borrower, as applicable, or
(ii) subject to the satisfaction of the conditions in Section 6.2, substitute
for such Loan Asset, a Substitute Eligible Loan Asset.  It is understood and
agreed that the obligation of the Seller to purchase the Loan Assets or
substitute a Substitute Eligible Loan Asset for the Loan Assets which are
affected by or related to such Seller Purchase Event is not intended to, and
shall not, constitute a guaranty of the collectability or payment of any Loan
Asset which is not collected, not paid or uncollectible on account of the
insolvency, bankruptcy or financial inability to pay of the related Obligor.
Upon deposit in the Collection Account of the Repurchase Price for any Loan
Asset purchased by the Seller, the Purchaser shall (and shall request the
Trustee to), at the sole expense of the Seller,  take such steps as may be
reasonably requested by the Seller in order to Sell to the Seller all of the
Purchaser’s and the Trustee’s right, title and interest in and to such Loan
Asset, without recourse, representation or warranty of any kind, except as to
the absence of Liens, charges or encumbrances created by or arising solely as a
result of actions of the Purchaser or the Trustee.  Such Sale shall be a sale
outright, and not for security.

 

Section 6.2.            Substitution of Loan Assets.

 

(a)           The Seller shall have the right, but not the obligation, subject
to the prior written consent of the Agent and the Purchaser, in their sole
discretion, to substitute one or more Eligible Loan Assets (“Substitute Eligible
Loan Asset”) for a Loan Asset (each such act, a “Substitution”).

 

(b)           The Substitution shall not occur unless the following conditions
are satisfied as of the date of such Substitution:

 

35

--------------------------------------------------------------------------------


 

(i)            the Seller has recommended to the Purchaser and the Agent (with a
copy to the Trustee and the Collateral Custodian) in writing that the Loan Asset
to be replaced should be replaced (each, a “Replaced Loan Asset”);

 

(ii)           no event has occurred, or would result from such Substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such Substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; provided that the
Seller may effect a Substitution as necessary to facilitate a cure of a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
so long as the Agent shall approve of such sale and immediately after giving
effect to such Substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured or
closer to being cured;

 

(iii)          each Substitute Eligible Loan Asset is an Eligible Loan Asset on
the date of Substitution;

 

(iv)          solely in the case of Substitutions pursuant to this Section 6.2
undertaken because a Seller Purchase Event has occurred, the sum of the
Outstanding Balances of such Substitute Eligible Loan Assets shall be equal or
greater than the sum of the Advance Date Assigned Value of the Replaced Loan
Assets multiplied by the principal balance thereof (exclusive of Accreted
Interest);

 

(v)           all representations and warranties contained in Sections 4.1 and
4.2 shall be true and correct in all material respects as of the date of
Substitution (other than any representation and warranty that is made as of a
specific date);

 

(vi)          no selection procedures adverse to the interests of the Purchaser,
the Agent, the Note Purchaser or the other Secured Parties were utilized by the
Seller in the selection of the Loan Asset to be replaced by the Substitute
Eligible Loan Asset;

 

(vii)         the Outstanding Balance of all Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event” which were
dividended from the Purchaser to the Seller in accordance with
Section 2.07(d) of the Amended and Restated Sale and Servicing Agreement or
substituted pursuant to this Section 6.2, in each case during the 12-month
period immediately preceding the proposed date of such Substitution does not
exceed 10% of the highest aggregate Outstanding Balance of any month during such
12-month period (or such lesser number of months as shall have elapsed as of
such date);

 

(viii)        the Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets), sold pursuant to Section 2.07(b) of the Amended and Restated Sale
and Servicing Agreement, sold without the consent of the Agent in accordance
with Section 2.07(c) of the Amended and Restated Sale and Servicing Agreement
(in each case, other than Loan Assets subject to clauses (ii), (iv) or (vi) of
the definition of “Value Adjustment Event”), substituted pursuant to this
Section 6.2 or dividended from the Purchaser to the Seller in accordance with
Section 2.07(d) of the Amended and Restated

 

36

--------------------------------------------------------------------------------


 

Sale and Servicing Agreement during the 12-month period immediately preceding
the proposed date of Substitution does not exceed 20% of the highest aggregate
Outstanding Balance of any month during such 12-month period (or such lesser
number of months as shall have elapsed as of such date);

 

(ix)           each Loan Asset that is replaced pursuant to the terms of this
Section 6.2 shall be substituted only with another Eligible Loan Asset that
meets the foregoing conditions; and

 

(x)            all terms, provisions, representations, warranties and covenants
hereunder with respect to Loan Assets that have been Sold by the Seller to the
Purchaser hereunder shall apply equally to Substitute Eligible Loan Assets.

 

Section 6.3.            Repurchase Limitations.  The Seller and the Purchaser
agree that the Seller and any Affiliate of the Seller may repurchase any Sale
Portfolio only from the Purchaser in the case of a repurchase or Substitution of
any Sale Portfolio pursuant to Sections 6.1 or 6.2.

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 7.1.            Rights of the Purchaser.

 

(a)           After the occurrence or declaration of the Facility Maturity Date,
the Seller hereby authorizes the Purchaser, the Servicer, the Trustee, the
Agent, the Note Purchaser and/or their respective designees or assignees to take
any and all steps in Seller’s name and on behalf of the Seller that the
Purchaser, the Servicer, the Trustee, the Agent, the Note Purchaser and/or their
respective designees or assignees determine are reasonably necessary or
appropriate to collect all amounts due under any and all Sale Portfolio and to
enforce or protect the Purchaser’s, the Trustee’s, the Agent’s and the Note
Purchaser’s rights under this Agreement, including endorsing the name of the
Seller on checks and other instruments representing Interest Collections and
Principal Collections and enforcing such Sale Portfolio.

 

(b)           Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Loan Assets, the Purchaser shall have no
obligation to account for, replace, substitute or return any Sale Portfolio to
the Seller.  The Purchaser shall have no obligation to account for or to return
Interest Collections or Principal Collections, or any interest or other finance
charge collected pursuant thereto, to the Seller, irrespective of whether such
Interest Collections and Principal Collections and charges are in excess of the
Purchase Price for such Sale Portfolio.

 

(c)           The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this
Agreement, pursuant to the Second Tier Purchase and Sale Agreement or the
Amended and Restated Sale and Servicing Agreement.

 

37

--------------------------------------------------------------------------------


 

(d)           The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sale Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

Section 7.2.            Rights With Respect to Loan Asset Files.

 

At any time when a Servicer other than Ares Capital Corporation has been
designated pursuant to Section 6.01 of the Amended and Restated Sale and
Servicing Agreement, the Seller shall, at the Purchaser’s, the Trustee’s, the
Collateral Custodian’s,  the Agent’s or the Note Purchaser’s request, assemble
all of the Loan Asset Files which evidence the Sale Portfolio originated by the
Seller, or which are otherwise necessary or desirable to collect such Sale
Portfolio, and make the same available to the Purchaser, the Trustee, the
Collateral Custodian, the Agent or the Note Purchaser at a place selected by the
Purchaser, the Trustee, the Collateral Custodian, the Agent, the Note Purchaser
or their designee.

 

Section 7.3.            Notice to Trustee, Agent and Note Purchaser.

 

The Seller agrees that, concurrently with its delivery to the Purchaser, copies
of all notices, reports, documents and other information required to be
delivered by the Seller to the Purchaser hereunder shall be delivered by the
Seller to the Trustee, the Agent and the Note Purchaser.

 

ARTICLE VIII.

SELLER TERMINATION EVENTS

 

Section 8.1.            Seller Termination Events.

 

(a)           If any of the following events (each a “Seller Termination Event”)
shall have occurred:

 

(i)            the Seller shall fail to pay (A) any amount due pursuant to
Section 6.1 in accordance with the provisions thereof and such failure shall
continue unremedied for a period of five Business Days from the earlier of
(1) the date any Responsible Officer of the Seller obtains knowledge of such
failure and (2) the date the Seller receives notice of such failure from the
Purchaser, the Servicer, the Trustee or the Agent or (B) any other amount
required to be paid by the Seller hereunder within two Business Days of the date
when due; or

 

(ii)           the Seller shall fail to observe or perform in any material
respect any covenant or agreement applicable to it contained herein (other than
as specified in paragraph (i) of this Section 8.1); provided that no such
failure shall constitute a Seller Termination Event under this paragraph
(ii) unless such failure shall continue unremedied for a period of 30 days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Seller by the Agent, the Servicer, the Trustee or the
Purchaser and (ii) the date on which the Seller acquires knowledge thereof; or

 

38

--------------------------------------------------------------------------------


 

(iii)                               any representation, warranty or
certification made by the Seller in this Agreement or in any statement, record,
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Purchaser (or the Borrower, to the extent pertaining to
any of the Original Portfolio) and continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Seller by the Agent, the Trustee or the Purchaser and (ii) the date on which a
Responsible Officer of the Seller acquires knowledge thereof; provided that a
Seller Termination Event shall not be deemed to have occurred under this
paragraph (iii) based upon a Seller Purchase Event if the Seller shall have
complied with the provisions of Section 6.1 in respect thereof; or

 

(iv)                              (A) a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Seller in an
involuntary case under the Bankruptcy Code or any other Bankruptcy Laws, which
decree or order is not stayed or any other similar relief shall be granted under
any applicable federal or state law now or hereafter in effect and shall not be
stayed; (B) (1) any involuntary case is commenced against the Seller under any
Bankruptcy Law now or hereafter in effect, a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Seller, or over all or a substantial part of the property of the Seller, shall
have been entered, an interim receiver, trustee or other custodian of the Seller
for all or a substantial part of the property of the Seller is involuntarily
appointed, a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Seller, and (2) any event
referred to in clause (B)(1) above continues for 60 days unless dismissed,
bonded or disclosed; (C) the Seller shall at its request have a decree or an
order for relief entered with respect to it or commence a voluntary case under
any Bankruptcy Law now or hereafter in effect, or shall consent to the entry of
a decree or an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such Bankruptcy Law, consent
to the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; (D) the making by the
Seller of any general assignment for the benefit of creditors; (E) the inability
or failure of the Seller generally to pay its debts as such debts become due; or
(F) the board of directors of the Seller authorizes action to approve any of the
foregoing; or

 

(v)                                 the occurrence of (A) an Event of Default
set forth in Section 7.01 of the Amended and Restated Sale and Servicing
Agreement or (B) the Facility Maturity Date; or

 

(vi)                              the Seller has been terminated as Servicer
following a Servicer Termination Event with respect to the Seller under the
Amended and Restated Sale and Servicing Agreement; or

 

(vii)                           a notice of Lien shall have been filed by the
Pension Benefit Guaranty Corporation against the Seller under Section 430(k) of
the Code or Section 303(k) of ERISA for a failure to make a required installment
or other payment to a plan

 

39

--------------------------------------------------------------------------------


 

to which Section 430(k) of the Code or Section 303(k) of ERISA applies unless
there shall have been delivered to the Agent proof of release of such Lien; or

 

(viii)                        any Lien in an amount equal to or greater than
$25,000,000 has been asserted against or imposed on, any real or personal
property of the Seller pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9607(1), or any equivalent or
comparable state law, relating to or arising from the costs of, response to, or
investigation, remediation or monitoring of, any environmental contamination
resulting from the current or past operations of the Seller; or

 

(ix)                                a Federal tax notice of Lien, in an amount
equal to or greater than $25,000,000, shall have been filed against the Seller
unless there shall have been delivered to the Agent proof of release of such
Lien;

 

then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vii), (viii) or (ix) above, the obligation of the Purchaser to
Purchase Sale Portfolio from the Seller shall thereupon automatically terminate
without further notice of any kind, which is hereby waived by the Seller, (B) in
the case of any Seller Termination Event described in paragraph (v)(B) above,
the obligation of the Purchaser to Purchase Sale Portfolio from the Seller shall
thereupon terminate without notice of any kind, which is hereby waived by the
Seller unless both the Purchaser and the Seller agree in writing that such event
shall not trigger an Early Termination (as hereinafter defined) hereunder, and
(C) in the case of any other Seller Termination Event, so long as such Seller
Termination Event shall be continuing, the Purchaser or the Agent may terminate
its obligation to Purchase Sale Portfolio from the Seller by written notice to
the Seller (any termination pursuant to clause (A), (B) or (C) of this
Article VIII is herein called an “Early Termination”); provided, that, in the
event of any involuntary petition or proceeding as described in paragraphs
(iv)(A) and (iv)(B) above, the Purchaser shall not Purchase Sale Portfolio from
the Seller unless such involuntary petition or proceeding is dismissed, bonded
or discharged within 60 days of the filing of such petition or the commencement
of such proceeding.

 

Section 8.2.                                   Remedies.

 

(a)                                  If a Seller Termination Event has occurred,
the Purchaser (and its assignees) shall have, in addition to all other rights
and remedies under this Agreement or otherwise all of the rights and remedies
provided to a secured creditor under the UCC of each applicable jurisdiction and
other Applicable Law in respect thereto, which rights shall be cumulative.

 

(b)                                 The Seller agrees that, upon the occurrence
of a Seller Termination Event under Section 8.1(a)(iv) or
Section 8.1(a)(v)(A) the Purchaser, the Trustee or the Agent shall have the
right to:

 

(i)                                     require the Seller to, and the Seller
hereby agrees that it will at the Seller’s expense and upon request of the
Purchaser, the Trustee or the Agent forthwith, assemble all or any part of the
Sale Portfolio as directed by the Purchaser, the Trustee or

 

40

--------------------------------------------------------------------------------


 

the Agent and make the same available at a place to be designated by the
Purchaser, the Trustee or the Agent; and

 

(ii)                                  without notice except as specified below,
sell the Sale Portfolio or any part thereof in one or more parcels at a public
or private sale, at any of the Trustee’s, the Purchaser’s or the Agent’s offices
or elsewhere, for cash, or credit or for future delivery, and upon such other
terms as the Purchaser, the Trustee or the Agent may deem commercially
reasonable. The Seller agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to the Seller of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Purchaser, the Trustee or the Agent
shall not be obligated to make any sale of Sale Portfolio regardless of notice
of sale having been given.  The Purchaser, the Trustee or the Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

Section 8.3.                                   Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s and
the Purchaser’s representations, covenants and obligations set forth in Articles
IV, V, VI, and VII, as applicable, create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided, that the rights
and remedies with respect to any breach of any representation and warranty made
or deemed made by the Seller pursuant to Articles III and IV and the provisions
of Sections 6.1 and 6.2, the rights and obligations under Article VII, the
indemnification provisions of Article IX and the provisions of Sections 5.1,
10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be continuing and
shall survive any termination of this Agreement. For the avoidance of doubt, in
the event that a Seller Termination Event has occurred but has been waived
unconditionally and in its entirety in accordance with the terms hereof, such
Seller Termination Event shall be deemed to have not “occurred” and references
to “after the occurrence of a Seller Termination Event” shall be inapplicable
for all purposes in this Agreement or any of the Transaction Documents, except
to the extent otherwise provided for in the relevant waiver; provided that any
waiver which by its terms becomes effective upon certain conditions precedent
being met will not be considered a conditional waiver solely due to the
existence of such conditions precedent if all such conditions precedent to
effectiveness have been satisfied.

 

ARTICLE IX.

INDEMNIFICATION.

 

Section 9.1.                                   Indemnification by the Seller.

 

(a)                                  Without limiting any other rights which the
Purchaser, any assignee of the Purchaser or any such Persons’ respective
shareholders, officers, employees, agents, or

 

41

--------------------------------------------------------------------------------


 

Affiliates (each an “Indemnified Party”) may have hereunder or under Applicable
Law, the Seller hereby agrees to indemnify any Indemnified Party from and
against any and all costs, expenses, losses, damages, claims, and liabilities,
including attorneys’ fees and disbursements (all of the foregoing, being
collectively referred to as, “Indemnified Amounts”), awarded against or incurred
by such Indemnified Party or other non-monetary damages of any such Indemnified
Party or any of them arising out of or as a result of this Agreement excluding,
however, (a) any such amounts resulting solely from any gross negligence, bad
faith or willful misconduct on the part of the applicable Indemnified Party or
(b) Loan Assets that are uncollectible due to the Obligor’s financial inability
to pay. Without limiting the foregoing, the Seller shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from any of
the following (to the extent not resulting from the conditions set forth in
(a) or (b) above):

 

(i)                                     any Person’s use, ownership or operation
of any Underlying Collateral to the extent that such use, ownership or operation
took place prior to the Purchase Date with respect to the related Sale
Portfolio;

 

(ii)                                  any action taken by the Seller, other than
in accordance with this Agreement, in respect of any portion of the Sale
Portfolio;

 

(iii)                               any taxes (other than taxes based upon the
net or gross income of an Indemnified Party and taxes that would constitute
Excluded Amounts) that may at any time be asserted against any Indemnified Party
with respect to the transactions contemplated in this Agreement, including,
without limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege, stamp or license taxes and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by the Seller under this Agreement and imposed against such
Indemnified Party.  Without limiting the foregoing, in the event that the
Purchaser, the Trustee, the Collateral Custodian, the Bank, the Servicer, the
Note Purchaser or the Agent receives actual notice of any Transfer Taxes arising
out of the Sale of any Sale Portfolio from the Seller to the Purchaser under
this Agreement, on written demand by such party, or upon the Seller otherwise
being given notice thereof, the Seller shall pay, and otherwise indemnify and
hold the Purchaser, the Trustee, the Collateral Custodian,  the Bank, the
Servicer, the Note Purchaser and the Agent harmless, on an after-tax basis, from
and against any and all such Transfer Taxes (it being understood that the
Purchaser, the Trustee, the Collateral Custodian, the Bank, the Servicer, the
Note Purchaser and the Agent shall have no contractual obligation to pay such
Transfer Taxes);

 

(iv)                              the failure by the Seller to pay when due any
Taxes due by the Seller for which the Seller is liable, including without
limitation, sales, excise or personal property taxes payable in connection with
the Sale Portfolio;

 

(v)                                 the negligence, willful misconduct or bad
faith of the Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of the Seller’s obligations and duties under this
Agreement;

 

42

--------------------------------------------------------------------------------


 

(vi)                              any failure of the Seller to perform its
duties or obligations in accordance with the provisions of this Agreement or any
of the other Transaction Documents to which it is a party or any failure by the
Seller or any Affiliate thereof to perform its respective duties under any Sale
Portfolio;

 

(vii)                           the failure of any Sale Portfolio to comply with
all requirements of Applicable Law as of its Purchase Date;

 

(viii)                        the failure by the Seller to comply with all
requirements of Section 6.1 hereof;

 

(ix)                                the failure by the Seller to comply with any
term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, any Transaction Document or with any
Applicable Law;

 

(x)                                   any representation or warranty made or
deemed made by the Seller, or any of its officers, under or in connection with
this Agreement or any other Transaction Document, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

(xi)                                the failure to vest and maintain vested in
the Purchaser (or, with respect to the Original Portfolio, the Borrower) an
undivided ownership interest in the Sale Portfolio, together with all Interest
Collections and Principal Collections, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Purchase or at any time
thereafter;

 

(xii)                             the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Law
with respect to any Sale Portfolio, whether at the time of any Purchase or at
any subsequent time;

 

(xiii)                          any dispute, claim, offset or defense (other
than the discharge in bankruptcy of the Obligor) of the Obligor to the payment
with respect to any Sale Portfolio (including, without limitation, a defense
based on the Sale Portfolio not being a legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms);

 

(xiv)                         any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Seller to qualify to do
business or file any notice or business activity report or any similar report;

 

(xv)                            any action taken by the Seller in the
enforcement or collection of any Sale Portfolio;

 

(xvi)                         any claim, suit or action of any kind arising out
of or in connection with Environmental Laws including any vicarious liability;

 

43

--------------------------------------------------------------------------------


 

(xvii)                      except with respect to funds held in the
Concentration Account, the commingling of Interest Collections and Principal
Collections on the Sale Portfolio at any time with other funds of the Seller;

 

(xviii)                   any investigation, litigation or proceeding related to
this Agreement or the use of proceeds by the Seller or the security interest in
the Sale Portfolio granted hereunder;

 

(xix)                           any failure by the Purchaser to give reasonably
equivalent value to the Seller in consideration for the transfer by the Seller
to the Purchaser of any item of the Sale Portfolio or any attempt by any Person
to void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code; or

 

(xx)                              the failure of the Seller or any of its agents
or representatives to remit to the Purchaser Interest Collections and Principal
Collections on the Sale Portfolio remitted to the Seller or any such agent or
representative as provided in this Agreement.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 9.1 shall be paid by the Seller to the Indemnified
Party within five Business Days following such Person’s demand therefor.

 

(c)                                  If for any reason the indemnification
provided above in this Section 9.1 is unavailable to the Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Seller shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Seller, as the case may be, on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.

 

(d)                                 Indemnification under this Section 9.1 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such tax or refund on the
amount of tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

(e)                                  The obligations of the Seller under this
Section 9.1 shall survive the termination of this Agreement.

 

Section 9.2.                                   Assignment of Indemnities.

 

The Seller acknowledges that, pursuant to the Second Tier Purchase and Sale
Agreement, the Purchaser shall assign its rights of indemnity hereunder to the
Borrower, and pursuant to the Amended and Restated Sale and Servicing Agreement,
the Borrower shall assign its rights of indemnity granted hereunder to the
Trustee, on behalf of the Secured Parties.  Upon such assignment, (a) the
Trustee, on behalf of the Secured Parties, shall have all rights of the
Purchaser hereunder and may in turn assign such rights, and (b) the obligations
of the Seller under this Section 9.2 shall inure to the Trustee, on behalf of
the Secured Parties.  The Seller

 

44

--------------------------------------------------------------------------------


 

agrees that, upon such assignment, the Trustee, on behalf of the Secured
Parties, may enforce directly, without joinder of the Purchaser or the Borrower,
the indemnities set forth in this Article IX.

 

ARTICLE X.

MISCELLANEOUS

 

Section 10.1.                             Liability of the Seller.  The Seller
shall be liable in accordance herewith only to the extent of the obligations in
this Agreement specifically undertaken by the Seller and with respect to its
representations and warranties expressly set forth hereunder.

 

Section 10.2.                             Limitation on Liability.  Except with
respect to any claim arising solely out of the willful misconduct or gross
negligence of the Note Purchaser, the Trustee, the Agent or any other Secured
Party, no claim may be made by the Seller or any other Person against the Note
Purchaser, the Trustee, the Agent or any other Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

Section 10.3.                             Amendments; Limited Agency.  Except as
provided in this Section 10.3, no amendment, waiver or other modification of any
provision of this Agreement shall be effective unless signed by the Purchaser
and the Seller and consented to in writing by the Agent and the Trustee. The
Purchaser shall provide not less than ten Business Days’ prior written notice of
any such amendment to the Agent, the Trustee and the Note Purchaser.

 

Section 10.4.                             Waivers; Cumulative Remedies.  No
failure or delay on the part of the Purchaser (or any assignee thereof) or the
Seller, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy. The powers, rights and remedies
herein provided are cumulative and not exhaustive of any powers, rights and
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which it is given.

 

Section 10.5.                             Notices.  All demands, notices and
other communications hereunder shall, unless otherwise stated herein, be in
writing (which shall include facsimile communication and communication by e-mail
in portable document format (.pdf)) and faxed, e-mailed or delivered, to each
party hereto, at its address set forth under its name below or at such other
address as shall be designated by such party in a written notice to the other
parties hereto:

 

If to the Purchaser:

 

Ares Capital CP Funding Holdings LLC
2000 Avenue of the Stars, 12th Floor



45

--------------------------------------------------------------------------------


 

Los Angeles, California 90067
Attention:  General Counsel and Chief Financial Officer
Facsimile No.:  (310) 201-4197
Confirmation No.:  (310) 201-4205

 

and

 

Ares Capital CP Funding Holdings LLC
280 Park Avenue, 22nd Floor East
New York, New York 10017
Attention:  General Counsel and Chief Financial Officer
Facsimile No.:  (212) 750-1777
Confirmation No.:  (212) 750-7300

 

If to the Seller:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention:General Counsel and Chief
Financial Officer
Facsimile No.:  (310) 201-4197; (310) 201-4189
Confirmation No.:  (310) 201-4205; (310) 201-4204

 

and

 

Ares Capital Corporation
280 Park Avenue, 22nd Floor East
New York, New York 100017
Attention:Michael J. Arougheti and Raymond
Wright
Facsimile No:  (212) 750-1777
Confirmation No.:  (212) 750-7300

 

Notices and communications by facsimile and e-mail shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

Section 10.6.                             Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement, the Amended and Restated
Sale and Servicing Agreement and the other Transaction Documents set forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement, the
Amended and Restated Sale and Servicing Agreement and the Transaction
Documents.  This Agreement may not be modified, amended, waived or supplemented
except as provided herein.

 

46

--------------------------------------------------------------------------------


 

Section 10.7.                             Severability of Provisions.  If any
one or more of the covenants, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, provisions or terms
shall be deemed severable from the remaining covenants, provisions or terms of
this Agreement and shall in no way affect the validity or enforceability of the
other provisions of this Agreement.

 

Section 10.8.                             GOVERNING LAW; JURY WAIVER. THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 10.9.                             Consent to Jurisdiction; Service of
Process.

 

(a)                                  Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Seller and the Purchaser agrees
that service of process may be effected by mailing a copy thereof by registered
or certified mail, postage prepaid, to the Seller or the Purchaser, as
applicable, at its address specified in Section 10.5. Nothing in this
Section 10.9 shall affect the right of the Seller or the Purchaser to serve
legal process in any other manner permitted by law.

 

Section 10.10.                       Costs, Expenses and Taxes.

 

(a)                                  In addition to the rights of
indemnification granted to the Purchaser and its Affiliates and officers,
directors, employees and agents thereof under Section 9.1 hereof, the Seller
agrees to pay on demand all reasonable out-of-pocket costs and expenses of the
Purchaser or its assignees incurred in connection with the preparation,
execution, delivery, enforcement, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including, without limitation, the
reasonable fees and out—of—pocket expenses of counsel with respect thereto and
with respect to advising the Purchaser or its assignees as to its rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all out-of-pocket costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the

 

47

--------------------------------------------------------------------------------


 

Purchaser or its assignees in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.

 

(b)                                 The Seller shall pay on demand any and all
stamp, sales, excise and other taxes and fees payable or determined to be
payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement and the other documents to be
delivered hereunder.

 

(c)                                  The Seller shall pay on demand all other
reasonable out-of-pocket costs, expenses and Taxes (excluding income taxes)
incurred by the Purchaser or its assignees in connection with the execution,
delivery, filing and recording of this Agreement and the other documents to be
delivered hereunder, including, without limitation, all costs and expenses
incurred by the Purchaser or its assignees in connection with periodic audits of
the Seller’s books and records.

 

(d)                                 For the avoidance of doubt, costs and
expenses to be paid pursuant to this Section 10.10 shall exclude all allocable
overhead costs and expenses.

 

Section 10.11.                       Counterparts.  For the purpose of
facilitating the execution of this Agreement and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and all of which
counterparts shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.12.                       Bankruptcy Non-Petition and Limited
Recourse; Claims. The Seller hereby agrees that it will not institute against,
or join any other Person in instituting against, the Purchaser or the Borrower
any Bankruptcy Proceeding so long as there shall not have elapsed one year and
one day (or such longer preference period as shall then be in effect) since the
Collection Date. The Seller hereby acknowledges that (i) the Purchaser has no
assets other than the Sale Portfolio and the membership interests of the
Borrower and the proceeds of such membership interests, (ii) the Purchaser
shall, immediately upon Purchase hereunder, transfer the Sale Portfolio to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement, and
(iii) Available Collections generated by the Sale Portfolio will be applied to
payment of the Borrower’s obligations under the Amended and Restated Sale and
Servicing Agreement. In addition, the Seller shall have no recourse for any
amounts payable or any other obligations arising under this Agreement against
any officer, member, director, employee, partner, Affiliate or security holder
of the Purchaser or any of its successors or assigns.

 

Section 10.13.                       Binding Effect; Assignability.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, this Agreement may not be assigned by the Purchaser or the
Seller except as permitted by this Section 10.13, the Second Tier Purchase and
Sale Agreement or the Amended and Restated Sale and Servicing Agreement. 
Simultaneously with the execution and delivery of this

 

48

--------------------------------------------------------------------------------


 

Agreement, the Purchaser will transfer the Sale Portfolio purchased on and after
the Restatement Date and all of its right, title and interest under this
Agreement (including, for the avoidance of doubt, all rights pertaining to the
Original Loan Assets transferred pursuant to the Original Purchase and Sale
Agreement and the Portfolio Assets relating thereto) to the Borrower pursuant to
the Second Tier Purchase and Sale Agreement, and the Borrower, pursuant to the
Amended and Restated Sale and Servicing Agreement, will assign all of its right,
title and interest in this Agreement to the Trustee, for the benefit of the
Secured Parties, to which assignment the Seller hereby expressly consents.  Upon
assignment, the Seller agrees to perform its obligations hereunder for the
benefit of the Trustee, for the benefit of the Secured Parties, under the
Amended and Restated Sale and Servicing Agreement and the Trustee, in such
capacity, shall be a third party beneficiary hereof.  The Trustee, for the
benefit of the Secured Parties, under the Amended and Restated Sale and
Servicing Agreement upon such assignment may enforce the provisions of this
Agreement, exercise the rights of the Purchaser and enforce the obligations of
the Seller hereunder without joinder of the Purchaser or the Borrower.

 

Section 10.14.                       Waiver of Setoff.

 

(a)                                  The Seller’s obligations under this
Agreement shall not be affected by any right of setoff, counterclaim,
recoupment, defense or other right the Seller might have against the Purchaser,
the Agent, the Note Purchaser, the Trustee, the other Secured Parties or any
assignee of such Persons, all of which rights are hereby waived by the Seller.

 

(b)                                 The Purchaser shall have the right to
set—off against the Seller any amounts to which the Seller may be entitled
hereunder and to apply such amounts to any claims the Purchaser may have against
the Seller from time to time under this Agreement.  Upon any such set—off, the
Purchaser shall give notice of the amount thereof and the reasons therefor to
the Seller.

 

Section 10.15.                       Headings and Exhibits.  The headings herein
are for purposes of references only and shall not otherwise affect the meaning
or interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 10.16.                       Rights of Inspection.  The Purchaser and
its representatives and assigns may conduct at any reasonable time, with
reasonable notice, and from time to time, and the Seller will fully cooperate
with, a reasonable number of field examinations and audits of the inventory, the
Loan Assets and business affairs of the Seller each calendar year.  Each such
inspection shall be at the sole expense of the Seller.  The Purchaser and its
representatives and successors and assigns acknowledge that in exercising the
rights and privileges conferred in this Section 10.16, it or its representatives
or assigns may, from time to time, obtain knowledge of information, practices,
books, correspondence and records of a confidential nature and in which the
Seller has a proprietary interest.  The Purchaser and its representatives and
successors and assigns agree that (i) they shall retain in strict confidence and
shall use their best efforts to ensure that their representatives retain in
strict confidence and will not disclose without the prior written consent of the
Seller any or all of such information, practices, books, correspondence and
records furnished to them and (ii) that they will not, and will use their best
efforts to ensure that their

 

49

--------------------------------------------------------------------------------


 

representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.

 

Section 10.17.                       Subordination. After giving effect to any
payment relating to any indebtedness, obligation or claim the Seller may from
time to time hold or otherwise have against the Borrower or any assets or
properties of the Borrower, whether arising hereunder or otherwise existing, the
Borrowing Base at such time must exceed the Obligations owed by the Borrower to
the Secured Parties under the Amended and Restated Sale and Servicing
Agreement.  The Seller hereby agrees that at any time during which the condition
set forth in the preceding sentence shall not be satisfied, the Seller shall be
subordinate in right of payment to the prior payment of any indebtedness or
obligation of the Borrower owing to the Note Purchaser, the Trustee, the
Collateral Custodian, the Agent or any other Secured Party under the Amended and
Restated Sale and Servicing Agreement.

 

Section 10.18.                       Breaches of Representations, Warranties and
Covenants. For the avoidance of doubt, no breach or default of any
representation, warranty or covenant contained in Sections 4.1, 4.2, 4.3, 5.1,
5.2, or 5.3 that does not constitute an “Unmatured Event of Default” under the
Amended and Restated Sale and Servicing Agreement,  “Event of Default” under the
Amended and Restated Sale and Servicing Agreement or Seller Termination Event
under this Agreement shall be deemed to be a breach or default hereunder;
provided that the foregoing shall not affect the definition of “Seller Purchase
Event”, Sections 2.1(n), 2.3(c), 3.2(a), 4.1(ll), 4.1(mm), 5.2(j)(iii), 6.2(b),
8.3,  9.1 and the schedules and exhibits hereto.

 

Section 10.19.                       Confidentiality. Each of the parties hereto
hereby agrees with the confidentiality provisions set forth in Sections 11.13
and 11.14 of the Amended and Restated Sale and Servicing Agreement.

 

Section 10.20.                       Assignments of Loan Assets.

 

(a)                                  Notwithstanding anything to the contrary
herein, solely for administrative convenience and solely in the case of Third
Party Acquired Loan Assets, (i) for purposes of clause (a)(i) of the definition
of “Required Loan Documents” in the Amended and Restated Sale and Servicing
Agreement, the chain of endorsements required therein by the third party to the
Seller, the Seller to the Purchaser and the Purchaser to the Borrower may be
satisfied by a direct endorsement from the applicable third party to the
Borrower or (ii) delivery of the transfer documents or instruments required by
clause (a)(ii) of the definition of “Required Loan Documents” may be satisfied
by delivery of transfer documents or instruments evidencing the assignment of
such Loan Asset by the applicable third party directly to the Borrower (and by
the Borrower either to the Trustee or in blank).

 

(b)                                 Nothing in this Section 10.20 shall limit
any requirement that all Loan Assets treated as or represented to be Eligible
Loan Assets hereunder or in any Transaction Document be purchased by Borrower
from the Purchaser pursuant to the Second Tier Purchase and Sale Agreement and
by the Purchaser from the Seller pursuant to this Agreement (as evidenced by the
Assignments applicable to each Purchase and Sale Agreement) or any

 

50

--------------------------------------------------------------------------------


 

representations or warranties with respect to Loan Assets so purchased or the
liabilities or recourse of the Seller or Purchaser, as applicable, pertaining to
such sales.

 

Section 10.21.                       Assignment of Original Purchase and Sale
Agreement.  Ares CP Funding LLC hereby assigns all of its right, title and
interest as the buyer in the Original Purchase and Sale Agreement to Ares CP
Funding Holdings LLC, which shall be the “Purchaser” hereunder. The parties
hereto acknowledge such assignment and agree that (i) Ares CP Funding LLC shall
no longer be a party hereto, (ii) the Sale Portfolio shall include the Original
Portfolio, (iii) the Purchaser may enforce any rights of the Purchaser hereunder
pertaining to the Original Portfolio (including, without limitation, any rights
of the Purchaser pertaining to the Original Portfolio which would arise in the
event the sale hereunder is re-characterized as a secured financing) and
(iv) the Trustee, for the benefit of the Secured Parties, as an assignee of the
Purchase hereunder, shall have all the rights and benefits that it would have
with respect to the Original Portfolio had the Original Portfolio been sold from
the Purchaser to the Seller hereunder and the Seller to the Borrower under the
Second Tier Purchase and Sale Agreement on each Purchase Date with respect
thereto, and the parties hereto agree to take such actions necessary to
effectuate the foregoing clauses (i) through (iv).

 

[Signature pages to follow.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

ARES CAPITAL CP FUNDING HOLDINGS

 

     LLC, as the Purchaser

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

     as the Seller

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

ARES CAPITAL CP FUNDING LLC, as the Buyer under the Original Purchase and Sale
Agreement

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------